OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21531 TFS Capital Investment Trust (Exact name of registrant as specified in charter) 1800 Bayberry Court, Suite 103 Richmond, Virginia (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code: (804) 484-1401 Date of fiscal year end: October 31, 2012 Date of reporting period: July 31, 2012 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS July 31, 2012 (Unaudited) COMMON STOCKS - 91.7% Shares Value Consumer Discretionary - 11.2% Auto Components - 1.4% Autoliv, Inc. $ Ballard Power Systems, Inc. (a) BorgWarner, Inc. (a) Cooper Tire & Rubber Company (b) Dorman Products, Inc. (a) (b) Drew Industries, Inc. (a) (b) Exide Technologies (a) (b) Federal-Mogul Corporation (a) (b) Fuel Systems Solutions, Inc. (a) Gentherm, Inc. (a) Goodyear Tire & Rubber Company (The) (a) Lear Corporation Magna International, Inc. - Class A Modine Manufacturing Company (a) (b) Motorcar Parts of America, Inc. (a) Shiloh Industries, Inc. SORL Auto Parts, Inc. (a) Spartan Motors, Inc. (b) Standard Motor Products, Inc. (b) Stoneridge, Inc. (a) (b) Superior Industries International, Inc. (b) Tongxin International Ltd. (a) Tower International, Inc. (a) TRW Automotive Holdings Corporation (a) UQM Technologies, Inc. (a) Visteon Corporation (a) Automobiles - 0.0% (c) Thor Industries, Inc. (b) Distributors - 0.2% Core-Mark Holding Company, Inc. Genuine Parts Company LKQ Corporation (a) Pool Corporation VOXX International Corporation (a) Weyco Group, Inc. Diversified Consumer Services - 0.7% Ascent Capital Group, Inc. - Class A (a) (b) Cambium Learning Group, Inc. (a) Capella Education Company (a) Career Education Corporation (a) Carriage Services, Inc. China Education Alliance, Inc. (a) Coinstar, Inc. (a) Collectors Universe, Inc. Grand Canyon Education, Inc. (a) Hillenbrand, Inc. Learning Tree International, Inc. (a) 1 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Diversified Consumer Services - 0.7% (Continued) Lincoln Educational Services Corporation $ Mac-Gray Corporation Matthews International Corporation - Class A National American University Holdings, Inc. Steiner Leisure Ltd. (a) (b) StoneMor Partners, L.P. (b) Universal Technical Institute, Inc. (b) Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 3.1% AFC Enterprises, Inc. (a) (b) Ameristar Casinos, Inc. (b) Arcos Dorados Holdings, Inc. - Class A Asia Entertainment & Resources Ltd. Benihana, Inc. Biglari Holdings, Inc. (a) (b) BJ's Restaurants, Inc. (a) (b) Bluegreen Corporation (a) Bob Evans Farms, Inc. Boyd Gaming Corporation (a) (b) Bravo Brio Restaurant Group, Inc. (a) (b) Brinker International, Inc. Buffalo Wild Wings, Inc. (a) 99 Carrols Restaurant Group, Inc. (a) (b) CEC Entertainment, Inc. (b) Cedar Fair, L.P. Cheesecake Factory, Inc. (The) (a) Churchill Downs, Inc. (b) Cracker Barrel Old Country Store, Inc. Denny's Corporation (a) DineEquity, Inc. (a) Domino's Pizza, Inc. (b) Dunkin' Brands Group, Inc. Einstein Noah Restaurant Group, Inc. Fiesta Restaurant Group, Inc. (a) (b) Frisch's Restaurants, Inc. Full House Resorts, Inc. (a) Gaylord Entertainment Company (a) Hyatt Hotels Corporation - Class A (a) International Speedway Corporation - Class A (b) Interval Leisure Group, Inc. (b) Isle of Capri Casinos, Inc. (a) Jack in the Box, Inc. (a) Jamba, Inc. (a) Kona Grill, Inc. (a) Krispy Kreme Doughnuts, Inc. (a) (b) Life Time Fitness, Inc. (a) (b) Luby's, Inc. (a) Marcus Corporation (b) Marriott Vacations Worldwide Corporation (a) Monarch Casino & Resort, Inc. (a) 67 2 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Hotels, Restaurants & Leisure - 3.1% (Continued) Morgans Hotel Group Company (a) $ MTR Gaming Group, Inc. (a) Multimedia Games Holding Company, Inc. (a) Nevada Gold & Casinos, Inc. (a) Orient-Express Hotels Ltd. - Class A (a) Panera Bread Company - Class A (a) Papa John's International, Inc. (a) (b) Peet's Coffee & Tea, Inc. (a) Penn National Gaming, Inc. (a) Pinnacle Entertainment, Inc. (a) (b) Premier Exhibitions, Inc. (a) Red Lion Hotels Corporation (a) Rick's Cabaret International, Inc. (a) Royal Caribbean Cruises Ltd. Ruby Tuesday, Inc. (a) Scientific Games Corporation (a) (b) Shuffle Master, Inc. (a) (b) Six Flags Entertainment Corporation Sonic Corporation (a) Speedway Motorsports, Inc. Texas Roadhouse, Inc. (b) Town Sports International Holdings, Inc. (a) (b) Vail Resorts, Inc. Wendy's Company (The) WMS Industries, Inc. (a) Household Durables - 0.5% Bassett Furniture Industries, Inc. Beazer Homes USA, Inc. (a) Blyth, Inc. Brookfield Residential Properties, Inc. (a) Cavco Industries, Inc. (a) CSS Industries, Inc. Flexsteel Industries, Inc. Furniture Brands International, Inc. (a) Harman International Industries, Inc. Helen of Troy Ltd. (a) (b) Hooker Furniture Corporation Jarden Corporation Kid Brands, Inc. (a) (b) Koss Corporation La-Z-Boy, Inc. (a) Lennar Corporation - Class A Lennar Corporation - Class B Libbey, Inc. (a) (b) Lifetime Brands, Inc. 88 M/I Homes, Inc. (a) Newell Rubbermaid, Inc. NIVS IntelliMedia Technology Group, Inc. (a) (b) PulteGroup, Inc. (a) (b) Skyline Corporation Stanley Furniture Company, Inc. (a) 3 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Household Durables - 0.5% (Continued) Tempur-Pedic International, Inc. (a) $ Toll Brothers, Inc. (a) Tupperware Brands Corporation Universal Electronics, Inc. (a) Internet & Catalog Retail - 0.2% 1-800-FLOWERS.COM, Inc. - Class A (a) CafePress, Inc. (a) Gaiam, Inc. - Class A (a) Geeknet, Inc. (a) HSN, Inc. Liberty Interactive Corporation - Series A (a) MakeMyTrip Ltd. (a) Orbitz Worldwide, Inc. (a) (b) TripAdviser, Inc. (a) ValueVision Media, Inc. (a) (b) Leisure Equipment & Products - 0.3% Brunswick Corporation Hasbro, Inc. Johnson Outdoors, Inc. - Class A (a) LeapFrog Enterprises, Inc. (a) (b) Marine Products Corporation Nautilus, Inc. (a) Steinway Musical Instruments, Inc. (a) Summer Infant, Inc. (a) Media - 1.5% A.H. Belo Corporation - Class A AMC Networks, Inc. - Class A (a) Arbitron, Inc. Ballantyne Strong, Inc. (a) Belo Corporation - Class A Cablevision Systems Corporation - Class A Carmike Cinemas, Inc. (a) Charter Communications, Inc. - Class A (a) Cinemark Holdings, Inc. Clear Channel Outdoor Holdings, Inc. (a) Cogeco Cable, Inc. CTC Media, Inc. (b) Dex One Corporation (a) Digital Generation, Inc. (a) Discovery Communications, Inc. - Class C (a) DISH Network Corporation - Class A E.W. Scripps Company (The) - Class A (a) (b) Emmis Communications Corporation - Class A (a) Fisher Communications, Inc. (a) (b) Gannett Company, Inc. Global Sources Ltd. (a) Gray Television, Inc. (a) Harte-Hanks, Inc. 4 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Media - 1.5% (Continued) IMAX Corporation (a) $ Insignia Systems, Inc. (a) Interpublic Group of Companies, Inc. John Wiley & Sons, Inc. - Class A (b) Journal Communications, Inc. (a) Lamar Advertising Company - Class A (a) Liberty Media Corporation - Liberty Capital (a) LIN TV Corporation - Class A (a) (b) Live Nation Entertainment, Inc. (a) (b) Madison Square Garden Company (The) - Class A (a) (b) MDC Partners, Inc. (b) New York Times Company (The) - Class A (a) Nexstar Broadcasting Group, Inc. (a) Outdoor Channel Holdings, Inc. Quebecor, Inc. - Class B Radio One, Inc. - Class D (a) ReachLocal, Inc. (a) Reading International, Inc. (a) Rentrak Corporation (a) Saga Communications, Inc. - Class A (a) 25 Salem Communications Corporation - Class A Scripps Networks Interactive, Inc. - Class A Shaw Communications, Inc. - Class B Sinclair Broadcast Group, Inc. - Class A (b) Sirius XM Radio, Inc. (a) Thomson Reuters Corporation Value Line, Inc. 12 Multiline Retail - 0.1% Bon-Ton Stores, Inc. (The) Dillard's, Inc. Dollar General Corporation (a) Family Dollar Stores, Inc. Gordmans Stores, Inc. (a) (b) J. C. Penney Company, Inc. Specialty Retail - 2.2% Aaron's, Inc. Aéropostale, Inc. (a) American Eagle Outfitters, Inc. America's Car-Mart, Inc. (a) Ascena Retail Group, Inc. (a) bebe stores, inc. Big 5 Sporting Goods Corporation (b) Body Central Corporation (a) Brown Shoe Company, Inc. Build-A-Bear Workshop, Inc. (a) Cabela's, Inc. (a) Cache, Inc. (a) Casual Male Retail Group, Inc. (a) Cato Corporation (The) - Class A (b) 5 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Specialty Retail - 2.2% (Continued) Chico's FAS, Inc. (b) $ China Auto Logistics, Inc. (a) 90 Christopher & Banks Corporation (b) Citi Trends, Inc. (a) Coldwater Creek, Inc. (a) (b) Collective Brands, Inc. (a) Destination Maternity Corporation (b) Dick's Sporting Goods, Inc. DSW, Inc. - Class A Express, Inc. (a) Finish Line, Inc. (The) - Class A Five Below, Inc. (a) Foot Locker, Inc. Genesco, Inc. (a) GNC Holdings, Inc. - Class A Haverty Furniture Companies, Inc. Hot Topic, Inc. Kirkland's, Inc. (a) MarineMax, Inc. (a) Men's Wearhouse, Inc. (The) New York & Company, Inc. (a) OfficeMax, Inc. (a) O'Reilly Automotive, Inc. (a) Penske Automotive Group, Inc. Pep Boys - Manny, Moe & Jack (The) Perfumania Holdings, Inc. (a) Pier 1 Imports, Inc. Rent-A-Center, Inc. Sally Beauty Holdings, Inc. (a) Shoe Carnival, Inc. Signet Jewelers Ltd. Stage Stores, Inc. Stein Mart, Inc. (a) (b) Syms Corporation (a) Talbots, Inc. (The) (a) 65 Tractor Supply Company TravelCenters of America, LLC (a) (b) Ulta Salon, Cosmetics & Fragrance, Inc. Vitamin Shoppe, Inc. (a) Wet Seal, Inc. (The) - Class A (a) Winmark Corporation Zale Corporation (a) Zumiez, Inc. (a) Textiles, Apparel & Luxury Goods - 1.0% Carter's, Inc. (a) (b) Columbia Sportswear Company Culp, Inc. Delta Apparel, Inc. (a) Fossil, Inc. (a) Fuqi International, Inc. (a) 6 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Consumer Discretionary - 11.2% (Continued) Textiles, Apparel & Luxury Goods - 1.0% (Continued) G-III Apparel Group Ltd. (a) $ Hanesbrands, Inc. (a) Joe's Jeans, Inc. (a) Kenneth Cole Productions, Inc. (a) (b) Lacrosse Footwear, Inc. 55 LJ International, Inc. (a) (b) Lululemon Athletica, Inc. (a) Michael Kors Holdings Ltd. (a) Oxford Industries, Inc. Perry Ellis International, Inc. (a) Quiksilver, Inc. (a) R.G. Barry Corporation Rocky Brands, Inc. (a) Skechers U.S.A., Inc. - Class A (a) Steven Madden Ltd. (a) True Religion Apparel, Inc. Tumi Holdings, Inc. (a) Unifi, Inc. (a) (b) Warnaco Group, Inc. (The) (a) Wolverine World Wide, Inc. Consumer Staples - 2.7% Beverages - 0.1% Brown-Forman Corporation - Class B Coca-Cola Bottling Company Consolidated (b) Cott Corporation (a) (b) Craft Brewers Alliance, Inc. (a) Dr Pepper Snapple Group, Inc. Jones Soda Company (a) 80 22 MGP Ingredients, Inc. Molson Coors Brewing Company - Class B National Beverage Corporation (a) Food & Staples Retailing - 0.8% Arden Group, Inc. - Class A 39 Casey's General Stores, Inc. Chefs' Warehouse, Inc. (The) (a) Empire Company Ltd. - Class A Fresh Market, Inc. (The) (a) Harris Teeter Supermarkets, Inc. Ingles Markets, Inc. - Class A (b) Nash Finch Company (b) Pantry, Inc. (The) (a) Pizza Inn Holdings, Inc. (a) PriceSmart, Inc. (b) Rite Aid Corporation (a) (b) Roundy's, Inc. Sysco Corporation United Natural Foods, Inc. (a) Village Super Market, Inc. - Class A 7 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Consumer Staples - 2.7% (Continued) Food Products - 1.2% Adecoagro, S.A. (a) (b) $ AgFeed Industries, Inc. (a) 39 Alico, Inc. Annie's, Inc. (a) B&G Foods, Inc. Campbell Soup Company China Marine Food Group Ltd. (a) DE Master Blenders 1753 N.V. (a) Dean Foods Company (a) (b) Farmer Brothers Company (a) Flowers Foods, Inc. Fresh Del Monte Produce, Inc. Green Mountain Coffee Roasters, Inc. (a) Hain Celestial Group, Inc. (The) (a) 82 Hillshire Brands Company (The) Hormel Foods Corporation Ingredion, Inc. Inventure Foods, Inc. (a) J & J Snack Foods Corporation J.M. Smucker Company (The) John B. Sanfilippo & Son, Inc. (a) McCormick & Company, Inc. - Non-Voting Shares Mead Johnson Nutrition Company Omega Protein Corporation (a) (b) Origin Agritech Ltd. (a) (b) Pilgrim's Pride Corporation (a) (b) Post Holdings, Inc. (a) (b) Ralcorp Holdings, Inc. (a) Rogers Sugar, Inc. Sanderson Farms, Inc. (b) Seneca Foods Corporation - Class A (a) Smart Balance, Inc. (a) Smithfield Foods, Inc. (a) Snyder's-Lance, Inc. SunOpta, Inc. (a) (b) Tootsie Roll Industries, Inc. TreeHouse Foods, Inc. (a) Westway Group, Inc. (a) Yuhe International, Inc. (a) 22 Household Products - 0.2% Central Garden & Pet Company (a) Central Garden & Pet Company - Class A (a) Church & Dwight Company, Inc. Clorox Company (The) Energizer Holdings, Inc. (a) Harbinger Group, Inc. (a) Oil-Dri Corporation of America WD-40 Company 8 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Consumer Staples - 2.7% (Continued) Personal Products - 0.4% American Oriental Bioengineering, Inc. (a) $ Avon Products, Inc. Elizabeth Arden, Inc. (a) Herbalife Ltd. Inter Parfums, Inc. (b) Natural Alternatives International, Inc. (a) Neptune Technologies & Bioressources, Inc. (a) Nu Skin Enterprises, Inc. - Class A Nutraceutical International Corporation (a) Prestige Brands Holdings, Inc. (a) (b) Reliv' International, Inc. Revlon, Inc. (a) (b) Schiff Nutrition International, Inc. (a) (b) Tobacco - 0.0% (c) Altria Group, Inc. Universal Corporation Vector Group Ltd. Energy - 8.5% Energy Equipment & Services - 2.2% Atwood Oceanics, Inc. (a) Basic Energy Services, Inc. (a) Bolt Technology Corporation Bristow Group, Inc. Cameron International Corporation (a) Compressco Partners, L.P. 17 Core Laboratories N.V. Dawson Geophysical Company (a) Dresser-Rand Group, Inc. (a) ENGlobal Corporation (a) Exterran Holdings, Inc. (a) Exterran Partners, L.P. FMC Technologies, Inc. (a) Forum Energy Technologies, Inc. (a) Geokinetics, Inc. (a) Global Geophysical Services, Inc. (a) (b) Gulf Island Fabrication, Inc. Gulfmark Offshore, Inc. - Class A (a) (b) Helix Energy Solutions Group, Inc. (a) Hornbeck Offshore Services, Inc. (a) ION Geophysical Corporation (a) Key Energy Services, Inc. (a) McDermott International, Inc. (a) (b) Mitcham Industries, Inc. (a) (b) Natural Gas Services Group, Inc. (a) Noble Corporation (a) North American Energy Partners, Inc. (a) (b) Ocean Rig UDW, Inc. (a) (b) Oil States International, Inc. (a) OYO Geospace Corporation (a) (b) 9 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Energy - 8.5% (Continued) Energy Equipment & Services - 2.2% (Continued) Pacific Drilling, S.A. (a) $ Parker Drilling Company (a) (b) Pioneer Energy Services Corporation (a) (b) Precision Drilling Corporation (a) RigNet, Inc. (a) SEACOR Holdings, Inc. (a) (b) Seadrill Ltd. Tesco Corporation (a) TGC Industries, Inc. (a) (b) Tidewater, Inc. Transocean Ltd. (b) Union Drilling, Inc. (a) Unit Corporation (a) (b) Willbros Group, Inc. (a) Oil, Gas & Consumable Fuels - 6.3% Abraxas Petroleum Corporation (a) Access Midstream Partners, L.P. Adams Resources & Energy, Inc. Advantage Oil & Gas Ltd. (a) (b) Alliance Holdings GP, L.P. Alliance Resource Partners, L.P. Alon USA Energy, Inc. (b) Andatee China Marine Fuel Services Corporation (a) Approach Resources, Inc. (a) Atlas Pipeline Partners, L.P. Atlas Resource Partners, L.P. AvenEx Energy Corporation Baytex Energy Corporation Berry Petroleum Company - Class A Bill Barrett Corporation (a) (b) BMB Munai, Inc. Boardwalk Pipeline Partners, L.P. Bonanza Creek Energy, Inc. (a) (b) BreitBurn Energy Partners, L.P. (b) Buckeye Partners, L.P. Cabot Oil & Gas Corporation Callon Petroleum Company (a) (b) Calumet Specialty Products Partners, L.P. (b) Cameco Corporation Capital Product Partners, L.P. Cheniere Energy Partners, L.P. (b) Chesapeake Energy Corporation Chesapeake Granite Wash Trust 15 Clayton Williams Energy, Inc. (a) Cobalt International Energy, Inc. (a) Comstock Resources, Inc. (a) (b) Concho Resources, Inc. (a) Constellation Energy Partners, LLC (a) CREDO Petroleum Corporation (a) Crestwood Midstream Partners, L.P. (b) 10 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Energy - 8.5% (Continued) Oil, Gas & Consumable Fuels - 6.3% (Continued) Crimson Exploration, Inc. (a) $ Cross Timbers Royalty Trust Crosstex Energy, Inc. Crosstex Energy, L.P. CVR Energy, Inc. (a) (b) Delek US Holdings, Inc. Delta Petroleum Corporation (a) Denbury Resources, Inc. (a) Denison Mines Corporation (a) DHT Holdings, Inc. Dorchester Minerals, L.P. (b) Double Eagle Petroleum Company (a) Eagle Rock Energy Partners, L.P. (b) El Paso Pipeline Partners, L.P. Enbridge Energy Management, LLC (a) 1 1 Enbridge Energy Partners, L.P. Enbridge, Inc. Energen Corporation Energy Partners Ltd. (a) (b) Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Energy XXI (Bermuda) Ltd. Enerplus Corporation Enterprise Products Partners, L.P. EQT Corporation EQT Midstream Partners, L.P. (a) Equal Energy Ltd. (a) EV Energy Partners, L.P. EXCO Resources, Inc. (b) Forest Oil Corporation (a) FX Energy, Inc. (a) GasLog Ltd. (a) Gastar Exploration Ltd. (a) Genesis Energy, L.P. GeoMet, Inc. (a) GeoResources, Inc. (a) (b) Global Partners, L.P. (b) Gran Tierra Energy, Inc. (a) Guide Exploration Ltd. (a) Gulfport Energy Corporation (a) (b) HollyFrontier Corporation Hugoton Royalty Trust Imperial Oil Ltd. Inergy, L.P. (b) Ivanhoe Energy, Inc. (a) Kinder Morgan Management, LLC (a) 1 78 Kinder Morgan, Inc. Kodiak Oil & Gas Corporation (a) (b) Laredo Petroleum Holdings, Inc. (a) Legacy Reserves, L.P. Lone Pine Resources, Inc. (a) 11 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Energy - 8.5% (Continued) Oil, Gas & Consumable Fuels - 6.3% (Continued) LRR Energy, L.P. $ Magellan Midstream Partners, L.P. Magellan Petroleum Corporation (a) Marathon Oil Corporation MarkWest Energy Partners, L.P. Martin Midstream Partners, L.P. (b) Memorial Production Partners, L.P. (b) Mid-Con Energy Partners, L.P. Midstates Petroleum Company, Inc. (a) MV Oil Trust Navios Maritime Acquisition Corporation Nexen, Inc. Niska Gas Storage Partners, LLC North European Oil Royalty Trust 33 Northern Oil and Gas, Inc. (a) (b) NuStar Energy, L.P. NuStar GP Holdings, LLC Oasis Petroleum, Inc. (a) Oiltanking Partners, L.P. ONEOK Partners, L.P. PAA Natural Gas Storage, L.P. (b) Pace Oil & Gas Ltd. (a) Pacific Coast Oil Trust Panhandle Oil & Gas, Inc. Parex Resources, Inc. (a) Peabody Energy Corporation Pembina Pipeline Corporation Pengrowth Energy Corporation Penn Virginia Corporation (b) Penn Virginia Resource Partners, L.P. Petrobank Energy & Resources Ltd. (a) Petrominerales Ltd. Pioneer Southwest Energy Partners, L.P. (b) Plains Exploration & Production Company (a) PostRock Energy Corporation (a) QEP Resources, Inc. (b) QR Energy, L.P. Range Resources Corporation Regency Energy Partners, L.P. Resolute Energy Corporation (a) Rhino Resource Partners, L.P. (b) Rose Rock Midstream, L.P. Rosetta Resources, Inc. (a) Sabine Royalty Trust (b) Sanchez Energy Corporation (a) SandRidge Energy, Inc. (a) (b) SandRidge Mississippian Trust I SandRidge Mississippian Trust II SandRidge Permian Trust Saratoga Resources, Inc. (a) SemGroup Corporation - Class A (a) 12 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Energy - 8.5% (Continued) Oil, Gas & Consumable Fuels - 6.3% (Continued) Spectra Energy Partners, L.P. $ Stone Energy Corporation (a) (b) Sunoco Logistics Partners, L.P. Synergy Resources Corporation (a) Syntroleum Corporation (a) Targa Resources Partners, L.P. TC Pipelines, L.P. Teekay Corporation Teekay LNG Partners, L.P. Tengasco, Inc. (a) Tesoro Corporation (a) Tesoro Logistics, L.P. TransAtlantic Petroleum Ltd. (a) (b) TransCanada Corporation TransGlobe Energy Corporation (a) (b) TransMontaigne Partners, L.P. (b) Tsakos Energy Navigation Ltd. (b) Ur-Energy, Inc. (a) (b) Venoco, Inc. (a) (b) VOC Energy Trust Voyager Oil & Gas, Inc. (a) (b) W&T Offshore, Inc. (b) Warren Resources, Inc. (a) (b) Western Refining, Inc. Westfire Energy Ltd. (a) Westmoreland Coal Company (a) (b) Whiting USA Trust II Williams Partners, L.P. World Fuel Services Corporation (b) WPX Energy, Inc. (a) ZaZa Energy Corporation (a) (b) Financials - 13.2% Capital Markets - 2.1% American Capital Ltd. (a) (b) Apollo Global Management, LLC - Class A Apollo Investment Corporation (b) Ares Capital Corporation Arlington Asset Investment Corporation - Class A Artio Global Investors, Inc. BGC Partners, Inc. - Class A BlackRock Kelso Capital Corporation BlackRock, Inc. - Class A Blackstone Group, L.P. (The) Calamos Asset Management, Inc. - Class A (b) Canaccord Financial, Inc. Capital Southwest Corporation Charles Schwab Corporation (The) CIFC Corporation (a) Cowen Group, Inc. (a) Diamond Hill Investment Group, Inc. 13 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Financials - 13.2% (Continued) Capital Markets - 2.1% (Continued) Duff & Phelps Corporation (b) $ E*TRADE Financial Corporation (a) Eaton Vance Corporation Ellington Financial, LLC (b) Epoch Holding Corporation FBR Capital Markets & Company (a) Fifth Street Finance Corporation (b) Fortress Investment Group, LLC - Class A (b) GAMCO Investors, Inc. - Class A GFI Group, Inc. (b) Gladstone Capital Corporation Gleacher & Company, Inc. (a) Golub Capital BDC, Inc. (b) Greenhill & Company, Inc. (b) GSV Capital Corporation (a) Harris & Harris Group, Inc. (a) HFF, Inc. - Class A (a) (b) Horizon Technology Finance Corporation ICG Group, Inc. (a) INTL FCStone, Inc. (a) Jefferies Group, Inc. KBW, Inc. KCAP Financial, Inc. KKR & Company, L.P. Ladenburg Thalmann Financial Services, Inc. (a) LPL Financial Holdings, Inc. Medallion Financial Corporation Medley Capital Corporation Morgan Stanley New Mountain Finance Corporation NGP Capital Resources Company Oaktree Capital Group, LLC Och-Ziff Capital Management Group, LLC (b) Oppenheimer Holdings, Inc. PennantPark Floating Rate Capital Ltd. Prospect Capital Corporation Pzena Investment Management, Inc. - Class A Raymond James Financial, Inc. SEI Investments Company 38 Solar Capital Ltd. Solar Senior Capital Ltd. Steel Excel, Inc. (a) Stifel Financial Corporation (a) SWS Group, Inc. (a) TCP Capital Corporation THL Credit, Inc. TICC Capital Corporation Triangle Capital Corporation U.S. Global Investors, Inc. Virtus Investment Partners, Inc. (a) Waddell & Reed Financial, Inc. - Class A 14 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Financials - 13.2% (Continued) Capital Markets - 2.1% (Continued) Walter Investment Management Corporation (b) $ Westwood Holdings Group, Inc. WisdomTree Investments, Inc. (a) Commercial Banks - 2.7% 1st Source Corporation ACNB Corporation American National Bankshares, Inc. AmeriServ Financial, Inc. (a) Ames National Corporation 95 Associated Banc-Corp Banco Latinoamericano de Comercio Exterior, S.A. - Class E - ADR Bancorp, Inc. (The) (a) (b) Bank of Hawaii Corporation Bank of Marin Bancorp Banner Corporation (b) BBCN Bancorp, Inc. (a) BOK Financial Corporation Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bridge Capital Holdings (a) Bryn Mawr Bank Corporation BSB Bancorp, Inc. (a) Camden National Corporation Canadian Imperial Bank of Commerce Canadian Western Bank Capital Bank Corporation (a) CapitalSource, Inc. Cathay General Bancorp CenterState Banks, Inc. Central Pacific Financial Corporation (a) Century Bancorp, Inc. - Class A CNB Financial Corporation 54 CoBiz Financial, Inc. Commerce Bancshares, Inc. (b) Credicorp Ltd. Cullen/Frost Bankers, Inc. CVB Financial Corporation Eagle Bancorp, Inc. (a) East West Bancorp, Inc. Eastern Virginia Bankshares, Inc. (a) Enterprise Financial Services Corporation F.N.B. Corporation Farmers Capital Bank Corporation (a) 3 24 Financial Institutions, Inc. First Bancorp (North Carolina) First Bancorp, Inc. (The) First BanCorporation (Puerto Rico) (a) First Business Financial Services, Inc. 65 First California Financial Group, Inc. (a) 15 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Financials - 13.2% (Continued) Commercial Banks - 2.7% (Continued) First Commonwealth Financial Corporation $ First Community Bancshares, Inc. First Connecticut Bancorp, Inc. 10 First Financial Corporation First Interstate BancSystem, Inc. First Midwest Bancorp, Inc. First of Long Island Corporation (The) First Republic Bank First South Bancorp, Inc. (a) Fulton Financial Corporation (b) German American Bancorp, Inc. Guaranty Bancorp (a) Hancock Holding Company (b) Hanmi Financial Corporation (a) Heartland Financial USA, Inc. Heritage Commerce Corporation (a) Home BancShares, Inc. Horizon Bancorp Hudson Valley Holding Corporation IBERIABANK Corporation Investors Bancorp, Inc. (a) Lakeland Financial Corporation Laurentian Bank of Canada MainSource Financial Group, Inc. MB Financial, Inc. Merchants Bancshares, Inc. 4 Metro Bancorp, Inc. (a) MetroCorp Bancshares, Inc. (a) Middleburg Financial Corporation MidWestOne Financial Group, Inc. National Penn Bancshares, Inc. NewBridge Bancorp (a) Old Point Financial Corporation OmniAmerican Bancorp, Inc. (a) OptimumBank Holdings, Inc. (a) Oriental Financial Group, Inc. Pacific Capital Bancorp (a) Pacific Continental Corporation Pacific Mercantile Bancorp (a) PacWest Bancorp Park Sterling Corporation (a) Patriot National Bancorp (a) 6 9 Popular, Inc. (a) (b) Preferred Bank (a) PrivateBancorp, Inc. 91 Rurban Financial Corporation (a) Sandy Spring Bancorp, Inc. SCBT Financial Corporation Seacoast Banking Corporation of Florida (a) Signature Bank Corporation (a) Southwest Bancorp, Inc. (a) 16 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Financials - 13.2% (Continued) Commercial Banks - 2.7% (Continued) State Bank Financial Corporation (a) $ StellarOne Corporation Sterling Financial Corporation (a) (b) Suffolk Bancorp (a) 49 Summit Financial Group, Inc. (a) Sun Bancorp, Inc. (a) (b) SVB Financial Group (a) Synovus Financial Corporation (b) TCF Financial Corporation Trustmark Corporation Union First Market Bankshares Corporation United Community Banks, Inc. (a) (b) Univest Corporation of Pennsylvania Valley National Bancorp (b) Washington Banking Company Washington Trust Bancorp, Inc. Webster Financial Corporation WesBanco, Inc. West Bancorporation, Inc. West Coast Bancorp (a) Wilshire Bancorp, Inc. (a) (b) Zions Bancorporation Consumer Finance - 0.6% Cash America International, Inc. Credit Acceptance Corporation (a) DFC Global Corporation (a) (b) EZCORP, Inc. - Class A (a) (b) First Marblehead Corporation (The) (a) Imperial Holdings, Inc. (a) Nelnet, Inc. - Class A (b) NetSpend Holdings, Inc. (a) Diversified Financial Services - 0.5% Asset Acceptance Capital Corporation (a) CBOE Holdings, Inc. Citigroup, Inc. CME Group, Inc. Compass Diversified Holdings, Inc. FX Alliance, Inc. (a) Gain Capital Holdings, Inc. JPMorgan Chase & Company KKR Financial Holdings, LLC Leucadia National Corporation MarketAxess Holdings, Inc. (b) Marlin Business Services Corporation NYSE Euronext, Inc. PICO Holdings, Inc. (a) Primus Guaranty Ltd. (a) Resource America, Inc. - Class A ROI Acquisition Corporation (a) 17 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Financials - 13.2% (Continued) Diversified Financial Services - 0.5% (Continued) Sprott Resource Lending Corporation 50 $ 71 Texas Pacific Land Trust Insurance - 2.5% Allied World Assurance Company Holdings A.G. (b) Alterra Capital Holdings Ltd. American Equity Investment Life Holding Company American Financial Group, Inc. American International Group, Inc. (a) American National Insurance Company (b) American Safety Insurance Holdings Ltd. (a) AMERISAFE, Inc. (a) Arch Capital Group Ltd. (a) Argo Group International Holdings Ltd. Arthur J. Gallagher & Company Aspen Insurance Holdings Ltd. Assurant, Inc. Assured Guaranty Ltd. Berkley (W.R.) Corporation Brown & Brown, Inc. (b) Cincinnati Financial Corporation CNO Financial Group, Inc. Donegal Group, Inc. - Class A Eastern Insurance Holdings, Inc. EMC Insurance Group, Inc. Employers Holdings, Inc. (b) Enstar Group Ltd. (a) Fidelity National Financial, Inc. - Class A First American Financial Corporation Flagstone Reinsurance Holdings, S.A. Global Indemnity plc (a) Greenlight Capital Re Ltd. - Class A (a) Hanover Insurance Group, Inc. (The) (b) HCC Insurance Holdings, Inc. (b) Hilltop Holdings, Inc. (a) Homeowners Choice, Inc. Horace Mann Educators Corporation (b) Independence Holding Company Infinity Property & Casualty Corporation (b) Kansas City Life Insurance Company (b) Kemper Corporation (b) Loews Corporation Maiden Holdings Ltd. Manulife Financial Corporation Markel Corporation (a) Meadowbrook Insurance Group, Inc. (b) Mercury General Corporation MetLife, Inc. National Interstate Corporation National Western Life Insurance Company Navigators Group, Inc. (The) (a) 18 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Financials - 13.2% (Continued) Insurance - 2.5% (Continued) Old Republic International Corporation $ PartnerRe Ltd. Phoenix Companies, Inc. (The) (a) 26 42 Presidential Life Corporation (b) Primerica, Inc. ProAssurance Corporation RenaissanceRe Holdings Ltd. Safety Insurance Group, Inc. (b) SeaBright Holdings, Inc. Selective Insurance Group, Inc. StanCorp Financial Group, Inc. State Auto Financial Corporation Sun Life Financial, Inc. Symetra Financial Corporation (b) Torchmark Corporation United Fire Group, Inc. Universal Insurance Holdings, Inc. Validus Holdings Ltd. Willis Group Holdings plc Real Estate Investment Trusts (REIT) - 3.7% AG Mortgage Investment Trust, Inc. (b) Agree Realty Corporation Alexandria Real Estate Equities, Inc. American Assets Trust, Inc. (b) American Campus Communities, Inc. 84 American Capital Agency Corporation American Capital Mortgage Investment Corporation American Realty Capital Trust, Inc. Annaly Capital Management, Inc. Anworth Mortgage Asset Corporation (b) Apartment Investment & Management Company- Class A Arbor Realty Trust, Inc. Ares Commercial Real Estate Corporation ARMOUR Residential REIT, Inc. (b) Associated Estates Realty Corporation BioMed Realty Trust, Inc. Camden Property Trust Campus Crest Communities, Inc. Capstead Mortgage Corporation (b) Care Investment Trust, Inc. (d) CBL & Associates Properties, Inc. Chatham Lodging Trust Chesapeake Lodging Trust Chimera Investment Corporation (b) Colonial Properties Trust (b) Colony Financial, Inc. CommonWealth REIT (b) CoreSite Realty Corporation Cousins Properties, Inc. 19 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Financials - 13.2% (Continued) Real Estate Investment Trusts (REIT) - 3.7% (Continued) CreXus Investment Corporation (b) $ CYS Investments, Inc. DCT Industrial Trust, Inc. DDR Corporation DiamondRock Hospitality Company (b) Digital Realty Trust, Inc. Douglas Emmett, Inc. Duke Realty Corporation Education Realty Trust, Inc. (b) Entertainment Properties Trust Equity Lifestyle Properties, Inc. Essex Property Trust, Inc. Extra Space Storage, Inc. Federal Realty Investment Trust FelCor Lodging Trust, Inc. (a) First Industrial Realty Trust, Inc. (a) Franklin Street Properties Corporation General Growth Properties, Inc. Glimcher Realty Trust Government Properties Income Trust Gramercy Capital Corporation (a) (b) Hatteras Financial Corporation Healthcare Realty Trust, Inc. Healthcare Trust of America, Inc. Hersha Hospitality Trust (b) Highwoods Properties, Inc. Home Properties, Inc. (b) Hospitality Properties Trust Hudson Pacific Properties, Inc. Inland Real Estate Corporation Investors Real Estate Trust Kilroy Realty Corporation Kimco Realty Corporation Kite Realty Group Trust (b) LaSalle Hotel Properties Liberty Property Trust LTC Properties, Inc. (b) Macerich Company (The) MFA Financial, Inc. Mid-America Apartment Communities, Inc. Mission West Properties, Inc. MPG Office Trust, Inc. (a) National Health Investors, Inc. National Retail Properties, Inc. New York Mortgage Trust, Inc. Newcastle Investment Corporation Omega Healthcare Investors, Inc. One Liberty Properties, Inc. (b) Pebblebrook Hotel Trust Pennsylvania Real Estate Investment Trust PennyMac Mortgage Investment Trust 20 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Financials - 13.2% (Continued) Real Estate Investment Trusts (REIT) - 3.7% (Continued) Piedmont Office Realty Trust, Inc. - Class A (b) $ Post Properties, Inc. Potlatch Corporation Prologis, Inc. PS Business Parks, Inc. Public Storage, Inc. Resource Capital Corporation (b) RLJ Lodging Trust Sabra Health Care REIT, Inc. (b) Saul Centers, Inc. (b) Select Income REIT Senior Housing Properties Trust Sovran Self Storage, Inc. STAG Industrial, Inc. Starwood Property Trust, Inc. (b) Strategic Hotels & Resorts, Inc. (a) Summit Hotel Properties, Inc. Sunstone Hotel Investors, Inc. (a) (b) Tanger Factory Outlet Centers, Inc. Taubman Centers, Inc. Terreno Realty Corporation Two Harbors Investment Corporation UDR, Inc. Universal Health Realty Income Trust Urstadt Biddle Properties, Inc. - Class A Vestin Realty Mortgage II, Inc. (a) Washington Real Estate Investment Trust Western Asset Mortgage Capital Corporation (a) Winthrop Realty Trust (b) Real Estate Management & Development - 0.1% Altisource Portfolio Solutions, S.A. (a) American Realty Capital Properties, Inc. AV Homes, Inc. (a) Brookfield Asset Management, Inc. - Class A (b) Brookfield Office Properties, Inc. CBRE Group, Inc. (a) FirstService Corporation (a) Forest City Enterprises, Inc. - Class A (a) Gazit-Globe Ltd. Granite Real Estate, Inc. Grubb & Ellis Company (a) 98 – Howard Hughes Corporation (a) Kennedy-Wilson Holdings, Inc. (b) Preferred Apartment Communities, Inc. - Class A Tejon Ranch Company (a) (b) Thomas Properties Group, Inc. Thrifts & Mortgage Finance - 1.0% America First Tax Exempt Investors, L.P. Apollo Residential Mortgage, Inc. 21 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Financials - 13.2% (Continued) Thrifts & Mortgage Finance - 1.0% (Continued) Bank Mutual Corporation $ BankFinancial Corporation BankUnited, Inc. Beacon Federal Bancorp, Inc. Beneficial Mutual Bancorp, Inc. (a) Cape Bancorp, Inc. (a) Capitol Federal Financial, Inc. Charter Financial Corporation Clifton Savings Bancorp, Inc. Dime Community Bancshares, Inc. Doral Financial Corporation (a) (b) ESSA Bancorp, Inc. 54 Federal Agricultural Mortgage Corporation Federal National Mortgage Association (a) First Financial Holdings, Inc. First Financial Northwest, Inc. (a) First PacTrust Bancorp, Inc. Fox Chase Bancorp, Inc. Franklin Financial Corporation (a) Freddie Mac (a) 53 12 Hudson City Bancorp, Inc. Kaiser Federal Financial Group, Inc. Meridian Interstate Bancorp, Inc. (a) 68 Northfield Bancorp, Inc. Northwest Bancshares, Inc. OceanFirst Financial Corporation Ocwen Financial Corporation (a) (b) Oritani Financial Corporation Peoples Federal Bancshares, Inc. (a) 19 People's United Financial, Inc. PMI Group, Inc. (The) (a) (b) Provident Financial Services, Inc. Rockville Financial, Inc. Territorial Bancorp, Inc. TFS Financial Corporation (a) (b) Tree.com, Inc. (a) TrustCo Bank Corporation (b) United Financial Bancorp, Inc. ViewPoint Financial Group, Inc. Walker & Dunlop, Inc. (a) Washington Federal, Inc. Westfield Financial, Inc. WSFS Financial Corporation (b) Health Care - 15.4% Biotechnology - 3.0% ACADIA Pharmaceuticals, Inc. (a) (b) Acorda Therapeutics, Inc. (a) Aegerion Pharmaceuticals, Inc. (a) AEterna Zentaris, Inc. (a) 60 Agenus, Inc. (a) 22 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Health Care - 15.4% (Continued) Biotechnology - 3.0% (Continued) Allos Therapeutics, Inc. (a) (b) $ AMAG Pharmaceuticals, Inc. (a) Amicus Therapeutics, Inc. (a) (b) Amylin Pharmaceuticals, Inc. (a) Anacor Pharmaceuticals, Inc. (a) Anthera Pharmaceuticals, Inc. (a) Ariad Pharmaceuticals, Inc. (a) ArQule, Inc. (a) Array BioPharma, Inc. (a) (b) AspenBio Pharma, Inc. (a) 17 27 Astex Pharmaceuticals, Inc. (a) (b) BioMarin Pharmaceutical, Inc. (a) BioMimetic Therapeutics, Inc. (a) Cepheid (a) Chelsea Therapeutics International Ltd. (a) Clovis Oncology, Inc. (a) Codexis, Inc. (a) (b) Cubist Pharmaceuticals, Inc. (a) Cyclacel Pharmaceuticals, Inc. (a) Cytokinetics, Inc. (a) Discovery Laboratories, Inc. (a) DUSA Pharmaceuticals, Inc. (a) Dyax Corporation (a) Dynavax Technologies Corporation (a) (b) Emergent BioSolutions, Inc. (a) (b) Genomic Health, Inc. (a) Geron Corporation (a) (b) GTx, Inc. (a) Halozyme Therapeutics, Inc. (a) (b) Horizon Pharma, Inc. (a) Human Genome Sciences, Inc. (a) ImmunoGen, Inc. (a) Incyte Corporation (a) Infinity Pharmaceuticals, Inc. (a) Inovio Pharmaceuticals, Inc. (a) Isis Pharmaceuticals, Inc. (a) Lexicon Pharmaceuticals, Inc. (a) Ligand Pharmaceuticals, Inc. (a) Maxygen, Inc. (a) Medivation, Inc. (a) Momenta Pharmaceuticals, Inc. (a) Myrexis, Inc. (a) Myriad Genetics, Inc. (a) Nabi Biopharmaceuticals (a) (b) Nanosphere, Inc. (a) Neurocrine Biosciences, Inc. (a) (b) NewLink Genetics Corporation (a) Novavax, Inc. (a) NPS Pharmaceuticals, Inc. (a) OncoGenex Pharmaceuticals, Inc. (a) Onyx Pharmaceuticals, Inc. (a) 23 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Health Care - 15.4% (Continued) Biotechnology - 3.0% (Continued) PDL BioPharma, Inc. $ Peregrine Pharmaceuticals, Inc. (a) PharmAthene, Inc. (a) Progenics Pharmaceuticals, Inc. (a) Protalix BioTherapeutics, Inc. (a) QLT, Inc. (a) (b) Regeneron Pharmaceuticals, Inc. (a) Repligen Corporation (a) Rigel Pharmaceuticals, Inc. (a) Rosetta Genomics Ltd. (a) 5 39 Sangamo Biosciences, Inc. (a) Sarepta Therapeutics, Inc. (a) SciClone Pharmaceuticals, Inc. (a) Synageva BioPharma Corporation (a) Synergy Pharmaceuticals, Inc. (a) Synta Pharmaceuticals Corporation (a) Targacept, Inc. (a) (b) TESARO, Inc. (a) Threshold Pharmaceuticals, Inc. (a) Transition Therapeutics, Inc. (a) Trius Therapeutics, Inc. (a) United Therapeutics Corporation (a) Vanda Pharmaceuticals, Inc. (a) Vical, Inc. (a) (b) XOMA Corporation (a) YM BioSciences, Inc. (a) (b) Zalicus, Inc. (a) (b) Health Care Equipment & Supplies - 3.4% Abaxis, Inc. (a) Alere, Inc. (a) Align Technology, Inc. (a) Alphatec Holdings, Inc. (a) Analogic Corporation (b) AngioDynamics, Inc. (a) Anika Therapeutics, Inc. (a) (b) Antares Pharma, Inc. (a) (b) AtriCure, Inc. (a) Atrion Corporation 26 Boston Scientific Corporation (a) C.R. Bard, Inc. Cantel Medical Corporation (b) Cardica, Inc. (a) CareFusion Corporation (a) CAS Medical Systems, Inc. (a) CONMED Corporation Cooper Companies, Inc. (The) CryoLife, Inc. (a) Cutera, Inc. (a) Cyberonics, Inc. (a) (b) Cynosure, Inc. - Class A (a) 24 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Health Care - 15.4% (Continued) Health Care Equipment & Supplies - 3.4% (Continued) Delcath Systems, Inc. (a) $ DENTSPLY International, Inc. Derma Sciences, Inc. (a) DexCom, Inc. (a) EnteroMedics, Inc. (a) Exactech, Inc. (a) GenMark Diagnostics, Inc. (a) Gen-Probe, Inc. (a) (b) Given Imaging Ltd. (a) (b) Greatbatch, Inc. (a) Haemonetics Corporation (a) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc. (a) IMRIS, Inc. (a) Integra LifeSciences Holdings Corporation (a) (b) Invacare Corporation IRIS International, Inc. (a) Masimo Corporation (a) (b) Medical Action Industries, Inc. (a) 96 MISONIX, INC. (a) Natus Medical, Inc. (a) (b) Neogen Corporation (a) Novadaq Technologies, Inc. (a) NuVasive, Inc. (a) (b) OraSure Technologies, Inc. (a) Orthofix International N.V. (a) Palomar Medical Technologies, Inc. (a) PhotoMedex, Inc. (a) ResMed, Inc. (a) Rochester Medical Corporation (a) Sirona Dental Systems, Inc. (a) (b) Solta Medical, Inc. (a) Spectranetics Corporation (The) (a) (b) STAAR Surgical Company (a) STERIS Corporation Stryker Corporation Sunshine Heart, Inc. (a) SurModics, Inc. (a) Symmetry Medical, Inc. (a) Syneron Medical Ltd. (a) (b) Teleflex, Inc. Thoratec Corporation (a) (b) Tornier N.V. (a) (b) TranS1, Inc. (a) Uroplasty, Inc. (a) Varian Medical Systems, Inc. (a) Vascular Solutions, Inc. (a) Vermillion, Inc. (a) West Pharmaceutical Services, Inc. Young Innovations, Inc. ZELTIQ Aesthetics, Inc. (a) 25 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Health Care - 15.4% (Continued) Health Care Equipment & Supplies - 3.4% (Continued) Zimmer Holdings, Inc. $ Health Care Providers & Services - 5.8% Acadia Healthcare Company, Inc. (a) Accretive Health, Inc. (a) AdCare Health Systems, Inc. (a) Air Methods Corporation (a) (b) Alliance HealthCare Services, Inc. (a) (b) Almost Family, Inc. (a) Amedisys, Inc. (a) AMERIGROUP Corporation (a) AMN Healthcare Services, Inc. (a) AmSurg Corporation (a) (b) Assisted Living Concepts, Inc. - Class A BioScrip, Inc. (a) Brookdale Senior Living, Inc. (a) Capital Senior Living Corporation (a) (b) CardioNet, Inc. (a) Catamaran Corporation (a) Chindex International, Inc. (a) Community Health Systems, Inc. (a) (b) Corvel Corporation (a) Cross Country Healthcare, Inc. (a) (b) DaVita, Inc. (a) Emeritus Corporation (a) Ensign Group, Inc. (The) Five Star Quality Care, Inc. (a) (b) Hanger, Inc. (a) (b) HCA Holdings, Inc. Health Management Associates, Inc. - Class A (a) (b) Health Net, Inc. (a) HealthSouth Corporation (a) Henry Schein, Inc. (a) HMS Holdings Corporation (a) IntegraMed America, Inc. (a) Laboratory Corporation of America Holdings (a) Landauer, Inc. (b) LCA-Vision, Inc. (a) LHC Group, Inc. (a) LifePoint Hospitals, Inc. (a) Lincare Holdings, Inc. Magellan Health Services, Inc. (a) (b) MedCath Corporation (a) (b) Medical Facilities Corporation MEDNAX, Inc. (a) Metropolitan Health Networks, Inc. (a) (b) MModal, Inc. (a) (b) Molina Healthcare, Inc. (a) (b) MWI Veterinary Supply, Inc. (a) National Healthcare Corporation National Research Corporation 26 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Health Care - 15.4% (Continued) Health Care Providers & Services - 5.8% (Continued) Omnicare, Inc. $ Owens & Minor, Inc. (b) Patterson Companies, Inc. PDI, Inc. (a) 62 PharMerica Corporation (a) Providence Service Corporation (The) (a) PSS World Medical, Inc. (a) Quest Diagnostics, Inc. RadNet, Inc. (a) Select Medical Holdings Corporation (a) (b) Sharps Compliance Corporation (a) Skilled Healthcare Group, Inc. - Class A (a) Sun Healthcare Group, Inc. (a) Team Health Holdings, Inc. (a) (b) Triple-S Management Corporation (a) (b) U.S. Physical Therapy, Inc. (b) Universal American Corporation (a) (b) Universal Health Services, Inc. - Class B Vanguard Health Systems, Inc. (a) VCA Antech, Inc. (a) (b) WellCare Health Plans, Inc. (a) (b) Health Care Technology - 0.7% Allscripts Healthcare Solutions, Inc. (a) athenahealth, Inc. (a) Computer Programs & Systems, Inc. Epocrates, Inc. (a) iCAD, Inc. (a) MedAssets, Inc. (a) (b) Medidata Solutions, Inc. (a) (b) Merge Healthcare, Inc. (a) Omnicell, Inc. (a) (b) Life Sciences Tools & Services - 1.2% Agilent Technologies, Inc. Albany Molecular Research, Inc. (a) BioDelivery Sciences International, Inc. (a) Bio-Rad Laboratories, Inc. - Class A (a) Bruker Corporation (a) (b) Cambrex Corporation (a) Charles River Laboratories International, Inc. (a) (b) Complete Genomics, Inc. (a) Compugen Ltd. (a) Covance, Inc. (a) Enzo Biochem, Inc. (a) Harvard Bioscience, Inc. (a) (b) Illumina, Inc. (a) Luminex Corporation (a) MEDTOX Scientific, Inc. (a) Mettler-Toledo International, Inc. (a) Nordion, Inc. (b) 27 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Health Care - 15.4% (Continued) Life Sciences Tools & Services - 1.2% (Continued) Pacific Biosciences of California, Inc. (a) (b) $ PAREXEL International Corporation (a) (b) PerkinElmer, Inc. pSivida Corporation (a) Techne Corporation Thermo Fisher Scientific, Inc. Pharmaceuticals - 1.3% Akorn, Inc. (a) (b) Alimera Sciences, Inc. (a) Auxilium Pharmaceuticals, Inc. (a) Biostar Pharmaceuticals, Inc. (a) Cardiome Pharma Corporation (a) (b) Columbia Laboratories, Inc. (a) Corcept Therapeutics, Inc. (a) Cornerstone Therapeutics, Inc. (a) Cumberland Pharmaceuticals, Inc. (a) DURECT Corporation (a) (b) Eli Lilly & Company Endo Health Solutions, Inc. (a) Endocyte, Inc. (a) 67 Hi-Tech Pharmacal Company, Inc. (a) Hospira, Inc. (a) Impax Laboratories, Inc. (a) Jazz Pharmaceuticals plc (a) Medicis Pharmaceutical Corporation - Class A NuPathe, Inc. (a) Obagi Medical Products, Inc. (a) Omeros Corporation (a) Pacira Pharmaceuticals, Inc. (a) Par Pharmaceutical Companies, Inc. (a) (b) Pernix Therapeutics Holdings, Inc. (a) Perrigo Company Questcor Pharmaceuticals, Inc. (a) Santarus, Inc. (a) Sucampo Pharmaceuticals, Inc. (a) Tianyin Pharmaceutical Company, Inc. (a) Valeant Pharmaceuticals International, Inc. (a) Ventrus BioSciences, Inc. (a) ViroPharma, Inc. (a) (b) Warner Chilcott plc (a) XenoPort, Inc. (a) Zogenix, Inc. (a) Industrials - 14.3% Aerospace & Defense - 1.3% AAR Corporation Alliant Techsystems, Inc. (b) Astronics Corporation (a) Astronics Corporation - Class B (a) B/E Aerospace, Inc. (a) 28 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Industrials - 14.3% (Continued) Aerospace & Defense - 1.3% (Continued) CPI Aerostructures, Inc. (a) $ Cubic Corporation (b) Curtiss-Wright Corporation (b) DigitalGlobe, Inc. (a) (b) Ducommun, Inc. (a) Elbit Systems Ltd. Esterline Technologies Corporation (a) GeoEye, Inc. (a) HEICO Corporation (b) HEICO Corporation - Class A Hexcel Corporation (a) Huntington Ingalls Industries, Inc. (a) LMI Aerospace, Inc. (a) (b) MOOG, Inc. - Class A (a) Sparton Corporation (a) Spirit AeroSystems Holdings, Inc. - Class A (a) Sypris Solutions, Inc. Taser International, Inc. (a) Teledyne Technologies, Inc. (a) Textron, Inc. Triumph Group, Inc. Air Freight & Logistics - 0.4% Air Transport Services Group, Inc. (a) (b) Atlas Air Worldwide Holdings, Inc. (a) Hub Group, Inc. - Class A (a) (b) Park-Ohio Holdings Corporation (a) (b) UTi Worldwide, Inc. Airlines - 1.1% Alaska Air Group, Inc. (a) (b) Copa Holdings, S.A. - Class A Delta Air Lines, Inc. (a) Hawaiian Holdings, Inc. (a) (b) JetBlue Airways Corporation (a) (b) Pinnacle Airlines Corporation (a) 83 Southwest Airlines Company 20 Spirit Airlines, Inc. (a) United Continental Holdings, Inc. (a) US Airways Group, Inc. (a) (b) WestJet Airlines Ltd. - Variable Voting Shares Building Products - 0.3% A.O. Smith Corporation (b) Ameresco, Inc. - Class A (a) (b) American Woodmark Corporation (a) Builders FirstSource, Inc. (a) Fortune Brands Home & Security, Inc. (a) Griffon Corporation Insteel Industries, Inc. 21 Lennox International, Inc. 29 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Industrials - 14.3% (Continued) Building Products - 0.3% (Continued) NCI Building Systems, Inc. (a) $ Nortek, Inc. (a) Owens Corning, Inc. (a) Patrick Industries, Inc. (a) Quanex Building Products Corporation Simpson Manufacturing Company, Inc. (b) U.S. Home Systems, Inc. USG Corporation (a) Commercial Services & Supplies - 1.7% A.T. Cross Company - Class A (a) ABM Industries, Inc. ACCO Brands Corporation (a) (b) Asta Funding, Inc. Avery Dennison Corporation Brink's Company (The) (b) Casella Waste Systems, Inc. (a) (b) CECO Environmental Corporation Cenveo, Inc. (a) Clean Harbors, Inc. (a) 12 Consolidated Graphics, Inc. (a) Copart, Inc. (a) Corrections Corporation of America Courier Corporation Encore Capital Group, Inc. (a) EnergySolutions, Inc. (a) Ennis, Inc. 9 Fuel Tech, Inc. (a) G&K Services, Inc. Geo Group, Inc. (The) (a) Healthcare Services Group, Inc. Heritage-Crystal Clean, Inc. (a) HNI Corporation InnerWorkings, Inc. (a) 98 Interface, Inc. (b) Intersections, Inc. Iron Mountain, Inc. KAR Auction Services, Inc. (a) (b) Kimball International, Inc. - Class B Metalico, Inc. (a) Mine Safety Appliances Company Multi-Color Corporation (b) NL Industries, Inc. 74 Perma-Fix Environmental Services, Inc. (a) Pitney Bowes, Inc. Progressive Waste Solutions Ltd. Republic Services, Inc. Ritchie Bros. Auctioneers, Inc. (b) Rollins, Inc. Schawk, Inc. (b) Standard Parking Corporation (a) 30 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Industrials - 14.3% (Continued) Commercial Services & Supplies - 1.7% (Continued) Steelcase, Inc. - Class A $ Stericycle, Inc. (a) SYKES Enterprises, Inc. (a) (b) Team, Inc. (a) Tetra Tech, Inc. (a) TMS International Corporation - Class A (a) TRC Companies, Inc. (a) UniFirst Corporation (b) US Ecology, Inc. Viad Corp (b) Waste Connections, Inc. Construction & Engineering - 0.7% AECOM Technology Corporation (a) Argan, Inc. 7 Dycom Industries, Inc. (a) (b) EMCOR Group, Inc. Furmanite Corporation (a) Goldfield Corporation (The) (a) KBR, Inc. Layne Christensen Company (a) Michael Baker Corporation (a) MYR Group, Inc. (a) (b) Northwest Pipe Company (a) Orion Marine Group, Inc. (a) Pike Electric Corporation (a) Primoris Services Corporation (b) Quanta Services, Inc. (a) Shaw Group, Inc. (The) (a) Sterling Construction Company, Inc. (a) (b) Tutor Perini Corporation (a) URS Corporation (b) Electrical Equipment - 0.6% Active Power, Inc. (a) Acuity Brands, Inc. AMETEK, Inc. A-Power Energy Generation Systems Ltd. (a) AZZ, Inc. Belden, Inc. Brady Corporation - Class A (b) China Electric Motor, Inc. (a) Coleman Cable, Inc. (b) Cooper Industries plc - Class A EnerSys (a) (b) Franklin Electric Company, Inc. FuelCell Energy, Inc. (a) Generac Holdings, Inc. Global Power Equipment Group, Inc. GrafTech International Ltd. (a) Hubbell, Inc. - Class B 31 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Industrials - 14.3% (Continued) Electrical Equipment - 0.6% (Continued) II-VI, Inc. (a) $ Jinpan International Ltd. (b) New Energy Systems Group (a) Orion Energy Systems, Inc. (a) Plug Power, Inc. (a) 35 42 Powell Industries, Inc. (a) Preformed Line Products Company (b) Regal-Beloit Corporation Sensata Technologies Holding N.V. (a) Thermon Group Holdings, Inc. (a) Vicor Corporation (b) Industrial Conglomerates - 0.1% Carlisle Companies, Inc. General Electric Company Raven Industries, Inc. Standex International Corporation (b) Tyco International Ltd. Machinery - 3.1% Accuride Corporation (a) Actuant Corporation - Class A Alamo Group, Inc. Altra Holdings, Inc. American Railcar Industries, Inc. (a) Ampco-Pittsburgh Corporation (b) Astec Industries, Inc. (a) Barnes Group, Inc. Cascade Corporation (b) Chart Industries, Inc. (a) China Yuchai International Ltd. (b) CIRCOR International, Inc. (b) CLARCOR, Inc. CNH Global N.V. (a) Columbus McKinnon Corporation (a) (b) Commercial Vehicle Group, Inc. (a) Crane Company Donaldson Company, Inc. Duoyuan Printing, Inc. (a) Dynamic Materials Corporation ESCO Technologies, Inc. Federal Signal Corporation (a) Flow International Corporation (a) FreightCar America, Inc. Gardner Denver, Inc. Gorman-Rupp Company (The) (b) Graco, Inc. (b) Graham Corporation Greenbrier Companies, Inc. (The) (a) (b) Hardinge, Inc. (b) Harsco Corporation 32 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Industrials - 14.3% (Continued) Machinery - 3.1% (Continued) Hurco Companies, Inc. (a) (b) $ IDEX Corporation ITT Corporation John Bean Technologies Corporation (b) Kadant, Inc. (a) (b) Kaydon Corporation Kennametal, Inc. L.B. Foster Company - Class A (b) Lincoln Electric Holdings, Inc. Lindsay Corporation Lydall, Inc. (a) Manitex International, Inc. (a) Met-Pro Corporation Middleby Corporation (a) Mueller Industries, Inc. Mueller Water Products, Inc. - Class A NACCO Industries, Inc. - Class A (b) NN, Inc. (a) Nordson Corporation Omega Flex, Inc. (a) 55 Oshkosh Corporation (a) Pall Corporation Parker-Hannifin Corporation Pentair, Inc. PMFG, Inc. (a) Robbins & Myers, Inc. (b) Sauer-Danfoss, Inc. (b) SmartHeat, Inc. (a) (d) Snap-on, Inc. Tecumseh Products Company - Class A (a) Tennant Company (b) Terex Corporation (a) (b) Timken Company Toro Company (The) (b) Trimas Corporation (a) Trinity Industries, Inc. Valmont Industries, Inc. WABCO Holdings, Inc. (a) (b) Wabtec Corporation Woodward, Inc. Xerium Technologies, Inc. (a) Xylem, Inc. Marine - 0.4% Box Ships, Inc. Costamare, Inc. (b) Danaos Corporation (a) Diana Containerships, Inc. Diana Shipping, Inc. (a) (b) DryShips, Inc. (a) Global Ship Lease, Inc. (a) 33 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Industrials - 14.3% (Continued) Marine - 0.4% (Continued) International Shipholding Corporation $ Matson, Inc. Navios Maritime Holdings, Inc. (b) Safe Bulkers, Inc. Seaspan Corporation 58 Star Bulk Carriers Corporation Professional Services - 1.2% Acacia Research Corporation (a) (b) Barrett Business Services, Inc. CDI Corporation (b) Corporate Executive Board Company (The) CRA International, Inc. (a) Dolan Company (The) (a) Dun & Bradstreet Corporation (The) Equifax, Inc. (b) Exponent, Inc. (a) Franklin Covey Company (a) GP Strategies Corporation (a) Heidrick & Struggles International, Inc. (b) Hill International, Inc. (a) Hudson Global, Inc. (a) ICF International, Inc. (a) (b) IHS, Inc. - Class A (a) Insperity, Inc. Kforce, Inc. (a) Korn/Ferry International (a) (b) Manpower, Inc. Mistras Group, Inc. (a) Navigant Consulting, Inc. (a) (b) Nielsen Holdings N.V. (a) On Assignment, Inc. (a) (b) Pendrell Corporation (a) Resources Connection, Inc. Robert Half International, Inc. RPX Corporation (a) Towers Watson & Company TrueBlue, Inc. (a) Verisk Analytics, Inc. - Class A (a) Volt Information Sciences, Inc. (a) VSE Corporation Road & Rail - 2.4% AMERCO Arkansas Best Corporation (b) Avis Budget Group, Inc. (a) Canadian Pacific Railway Ltd. Celadon Group, Inc. (b) Con-way, Inc. Covenant Transportation Group, Inc. (a) CSX Corporation 34 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Industrials - 14.3% (Continued) Road & Rail - 2.4% (Continued) Genesee & Wyoming, Inc. - Class A (a) $ Heartland Express, Inc. (b) Hertz Global Holdings, Inc. (a) J.B. Hunt Transport Services, Inc. Kansas City Southern Landstar System, Inc. (b) Marten Transport Ltd. (b) Old Dominion Freight Line, Inc. (a) Quality Distribution, Inc. (a) (b) RailAmerica, Inc. (a) Roadrunner Transportation Systems, Inc. (a) (b) Ryder System, Inc. (b) Saia, Inc. (a) (b) Student Transportation, Inc. Swift Transportation Company (a) (b) Universal Truckload Services, Inc. USA Truck, Inc. (a) Vitran Corporation, Inc. (a) Werner Enterprises, Inc. (b) Trading Companies & Distributors - 1.0% Aceto Corporation (b) AerCap Holdings N.V. (a) Aircastle Ltd. (b) Applied Industrial Technologies, Inc. (b) BlueLinx Holdings, Inc. (a) CAI International, Inc. (a) (b) DXP Enterprises, Inc. (a) (b) Edgen Group, Inc. (a) GATX Corporation H&E Equipment Services, Inc. (a) Interline Brands, Inc. (a) (b) Lawson Products, Inc. MFC Industrial Ltd. (b) MSC Industrial Direct Company, Inc. - Class A SeaCube Container Leasing Ltd. (b) Superior Plus Corporation Textainer Group Holdings Ltd. WESCO International, Inc. (a) Transportation Infrastructure - 0.0% (c) Aegean Marine Petroleum Network, Inc. China Infrastructure Investment Corporation (a) Macquarie Infrastructure Company, LLC Wesco Aircraft Holdings, Inc. (a) Information Technology - 17.1% Communications Equipment - 2.8% Acme Packet, Inc. (a) ADTRAN, Inc. Alliance Fiber Optic Products, Inc. (a) 35 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Information Technology - 17.1% (Continued) Communications Equipment - 2.8% (Continued) Alvarion Ltd. (a) $ ARRIS Group, Inc. (a) Aruba Networks, Inc. (a) (b) AudioCodes Ltd. (a) Aviat Networks, Inc. (a) Bel Fuse, Inc. - Class B Black Box Corporation (b) Brocade Communications Systems, Inc. (a) (b) CalAmp Corporation (a) Calix, Inc. (a) (b) Ceragon Networks Ltd. (a) (b) CIENA Corporation (a) Cogo Group, Inc. (a) Communications Systems, Inc. (b) Comverse Technology, Inc. (a) Digi International, Inc. (a) 46 DragonWave, Inc. (a) EchoStar Corporation - Class A (a) Emulex Corporation (a) (b) EXFO, Inc. (a) Harmonic, Inc. (a) (b) Harris Corporation Infinera Corporation (a) 60 InterDigital, Inc. 15 Ixia (a) KVH Industries, Inc. (a) Loral Space & Communications, Inc. Network Engines, Inc. (a) Oclaro, Inc. (a) (b) Oplink Communications, Inc. (a) Optical Cable Corporation PCTEL, Inc. Plantronics, Inc. Polycom, Inc. (a) Radware Ltd. (a) (b) Research In Motion Ltd. (a) ShoreTel, Inc. (a) (b) Sierra Wireless, Inc. (a) Sonus Networks, Inc. (a) (b) Sycamore Networks, Inc. (a) Symmetricom, Inc. (a) Tellabs, Inc. Telular Corporation TESSCO Technologies, Inc. UTStarcom Holdings Corporation (a) Westell Technologies, Inc. - Class A (a) (b) Wi-LAN, Inc. Computers & Peripherals - 0.8% Avid Technology, Inc. (a) Cray, Inc. (a) 36 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Information Technology - 17.1% (Continued) Computers & Peripherals - 0.8% (Continued) Datalink Corporation (a) (b) $ Diebold, Inc. Dot Hill Systems Corporation (a) Electronics For Imaging, Inc. (a) (b) EMC Corporation (a) Hewlett-Packard Company Hutchinson Technology, Inc. (a) Intevac, Inc. (a) Lexmark International, Inc. - Class A NCR Corporation (a) (b) Novatel Wireless, Inc. (a) On Track Innovations Ltd. (a) QLogic Corporation (a) Quantum Corporation (a) (b) SMART Technologies, Inc. - Class A (a) STEC, Inc. (a) Xyratex Ltd. Electronic Equipment, Instruments & Components - 2.1% Advanced Photonix, Inc. - Class A (a) Aeroflex Holding Corporation (a) (b) Agilysys, Inc. (a) (b) Arrow Electronics, Inc. (a) Audience, Inc. (a) AVX Corporation Benchmark Electronics, Inc. (a) Brightpoint, Inc. (a) (b) Celestica, Inc. (a) ClearSign Combustion Corporation (a) Cognex Corporation Coherent, Inc. (a) (b) Corning, Inc. 26 Daktronics, Inc. DTS, Inc. (a) Electro Rent Corporation Electro Scientific Industries, Inc. (b) eMagin Corporation (a) (b) Fabrinet (a) (b) FARO Technologies, Inc. (a) Flextronics International Ltd. (a) FLIR Systems, Inc. Identive Group, Inc. (a) (b) Ingram Micro, Inc. - Class A (a) (b) InvenSense, Inc. (a) Itron, Inc. (a) KEMET Corporation (a) (b) Key Tronic Corporation (a) LeCroy Corporation (a) LGL Group, Inc. (a) 36 Littelfuse, Inc. LoJack Corporation (a) 37 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Information Technology - 17.1% (Continued) Electronic Equipment, Instruments & Components - 2.1% (Continued) LRAD Corporation (a) $ Maxwell Technologies, Inc. (a) (b) Mercury Computer Systems, Inc. (a) (b) Mesa Laboratories, Inc. Methode Electronics, Inc. Molex, Inc. Molex, Inc. - Class A MTS Systems Corporation Multi-Fineline Electronix, Inc. (a) (b) Nam Tai Electronics, Inc. Neonode, Inc. (a) NeoPhotonics Corporation (a) Netlist, Inc. (a) Newport Corporation (a) (b) Orbotech Ltd. (a) (b) OSI Systems, Inc. (a) Parametric Sound Corporation (a) PC Connection, Inc. PC Mall, Inc. (a) Plexus Corporation (a) Power-One, Inc. (a) Richardson Electronics Ltd. Rogers Corporation (a) Sanmina-SCI Corporation (a) (b) ScanSource, Inc. (a) SMTC Corporation (a) TE Connectivity Ltd. Tech Data Corporation (a) Trimble Navigation Ltd. (a) TTM Technologies, Inc. (a) (b) Viasystems Group, Inc. (a) Vishay Intertechnology, Inc. (a) Vishay Precision Group, Inc. (a) Zygo Corporation (a) Internet Software & Services - 2.0% Active Network, Inc. (The) (a) AOL, Inc. (a) Autobytel, Inc. (a) Blucora, Inc. (a) (b) Brightcove, Inc. (a) comScore, Inc. (a) Cornerstone OnDemand, Inc. (a) CoStar Group, Inc. (a) Demand Media, Inc. (a) Dice Holdings, Inc. (a) EarthLink, Inc. (b) eGain Communications Corporation (a) ExactTarget, Inc. (a) (b) FriendFinder Networks, Inc. (a) GigaMedia Ltd. (a) 38 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Information Technology - 17.1% (Continued) Internet Software & Services - 2.0% (Continued) GlobalSCAPE, Inc. (a) $ Google, Inc. - Class A (a) Innodata, Inc. (a) Internap Network Services Corporation (a) (b) IntraLinks Holdings, Inc. (a) iPass, Inc. (a) Keynote Systems, Inc. Limelight Networks, Inc. (a) LinkedIn Corporation - Class A (a) Liquidity Services, Inc. (a) (b) LivePerson, Inc. (a) (b) MeetMe, Inc. (a) 76 MercadoLibre, Inc. Millennial Media, Inc. (a) Move, Inc. (a) NIC, Inc. Open Text Corporation (a) Perficient, Inc. (a) Points International Ltd. (a) Rackspace Hosting, Inc. (a) RealNetworks, Inc. Responsys, Inc. (a) (b) Saba Software, Inc. (a) SciQuest, Inc. (a) (b) SINA Corporation (a) Sohu.com, Inc. (a) Stamps.com, Inc. (a) (b) Subaye, Inc. (a) (d) Support.com, Inc. (a) TechTarget, Inc. (a) Tucows, Inc. (a) Unwired Planet, Inc. (a) ValueClick, Inc. (a) (b) Web.com Group, Inc. (a) WebMD Health Corporation (a) WebMediaBrands, Inc. (a) XO Group, Inc. (a) Yahoo!, Inc. (a) Yandex N.V. - Class A (a) Zix Corporation (a) IT Services - 2.9% Acxiom Corporation (a) Booz Allen Hamilton Holding Corporation Broadridge Financial Solutions, Inc. (b) CACI International, Inc. - Class A (a) Cardtronics, Inc. (a) (b) Cass Information Systems, Inc. 84 CGI Group, Inc. (a) (b) China Information Technology, Inc. (a) CIBER, Inc. (a) 39 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Information Technology - 17.1% (Continued) IT Services - 2.9% (Continued) Computer Sciences Corporation $ Computer Task Group, Inc. (a) Convergys Corporation CoreLogic, Inc. (a) CSG Systems International, Inc. (a) (b) DST Systems, Inc. Euronet Worldwide, Inc. (a) ExlService Holdings, Inc. (a) (b) Fidelity National Information Services, Inc. FleetCor Technologies, Inc. (a) 68 Forrester Research, Inc. Gartner, Inc. - Class A (a) Genpact Ltd. (a) Global Cash Access Holdings, Inc. (a) Global Payments, Inc. Hackett Group, Inc. (The) (a) Heartland Payment Systems, Inc. iGATE Corporation (a) (b) InterXion Holding N.V. (a) (b) Lender Processing Services, Inc. (b) Lionbridge Technologies, Inc. (a) LML Payment Systems, Inc. (a) (b) Mantech International Corporation - Class A Mattersight Corporation (a) MAXIMUS, Inc. (b) ModusLink Global Solutions, Inc. (a) MoneyGram International, Inc. (a) (b) NCI, Inc. - Class A (a) NeuStar, Inc. - Class A (a) Online Resources Corporation (a) PFSweb, Inc. (a) PRGX Global, Inc. (a) SAIC, Inc. Sapient Corporation Startek, Inc. (a) Syntel, Inc. TeleTech Holdings, Inc. (a) Teradata Corporation (a) TNS, Inc. (a) (b) Unisys Corporation (a) Vantiv, Inc. - Class A (a) Virtusa Corporation (a) Office Electronics - 0.2% Zebra Technologies Corporation - Class A (a) (b) Semiconductors & Semiconductor Equipment - 3.4% Advanced Energy Industries, Inc. (a) Advanced Micro Devices, Inc. (a) Alpha & Omega Semiconductor Ltd. (a) (b) Amtech Systems, Inc. (a) 40 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Information Technology - 17.1% (Continued) Semiconductors & Semiconductor Equipment - 3.4% (Continued) ANADIGICS, Inc. (a) (b) $ Atmel Corporation (a) ATMI, Inc. (a) AuthenTec, Inc. (a) Avago Technologies Ltd. Axcelis Technologies, Inc. (a) (b) AXT, Inc. (a) Brooks Automation, Inc. (b) ChipMOS TECHNOLOGIES (Bermuda) LTD. (a) Cirrus Logic, Inc. (a) 48 Cohu, Inc. CSR plc DSP Group, Inc. (a) Entegris, Inc. (a) (b) Entropic Communications, Inc. (a) Exar Corporation (a) Fairchild Semiconductor International, Inc. (a) (b) Freescale Semiconductor Ltd. (a) FSI International, Inc. (a) GSI Technology, Inc. (a) GT Advanced Technologies, Inc. (a) Inphi Corporation (a) (b) Integrated Device Technology, Inc. (a) (b) Intermolecular, Inc. (a) IXYS Corporation (a) (b) Kulicke & Soffa Industries, Inc. (a) (b) Lam Research Corporation (a) LSI Corporation (a) LTX-Credence Corporation (a) MagnaChip Semiconductor Corporation - ADR (a) (b) Mattson Technology, Inc. (a) (b) MaxLinear, Inc. - Class A (a) Mellanox Technologies Ltd. (a) MEMSIC, Inc. (a) Micrel, Inc. Micron Technology, Inc. (a) Microsemi Corporation (a) (b) Mindspeed Technologies, Inc. (a) (b) MKS Instruments, Inc. Monolithic Power Systems, Inc. (a) Nova Measuring Instruments Ltd. (a) (b) NXP Semiconductors N.V. (a) OmniVision Technologies, Inc. (a) ON Semiconductor Corporation (a) PDF Solutions, Inc. (a) Pericom Semiconductor Corporation (a) Photronics, Inc. (a) Pixelworks, Inc. (a) PMC-Sierra, Inc. (a) Power Integrations, Inc. QuickLogic Corporation (a) 41 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Information Technology - 17.1% (Continued) Semiconductors & Semiconductor Equipment - 3.4% (Continued) Ramtron International Corporation (a) $ RF Micro Devices, Inc. (a) Silicon Image, Inc. (a) Silicon Laboratories, Inc. (a) Spansion, Inc. - Class A (a) Standard Microsystems Corporation (a) (b) SunPower Corporation (a) (b) Supertex, Inc. (a) Teradyne, Inc. (a) Tower Semiconductor Ltd. (a) Trident Microsystems, Inc. (a) TriQuint Semiconductor, Inc. (a) (b) Ultra Clean Holdings, Inc. (a) Ultratech, Inc. (a) Vitesse Semiconductor Corporation (a) Volterra Semiconductor Corporation (a) Software - 2.9% Actuate Corporation (a) Advent Software, Inc. (a) Allot Communications Ltd. (a) ANSYS, Inc. (a) Ariba, Inc. (a) Aspen Technology, Inc. (a) (b) AVG Technologies N.V. (a) BMC Software, Inc. (a) Bottomline Technologies, Inc. (a) (b) BSQUARE Corporation (a) CA, Inc. Cadence Design Systems, Inc. (a) CDC Corporation - Class A (a) ClickSoftware Technologies Ltd. (b) CommVault Systems, Inc. (a) (b) Compuware Corporation (a) (b) Concur Technologies, Inc. (a) Datawatch Corporation (a) Deltek, Inc. (a) Digimarc Corporation (b) EPIQ Systems, Inc. ePlus, inc. (a) FactSet Research Systems, Inc. Fair Isaac Corporation FalconStor Software, Inc. (a) Fortinet, Inc. (a) Guidance Software, Inc. (a) Guidewire Software, Inc. (a) Imperva, Inc. (a) Infoblox, Inc. (a) Informatica Corporation (a) JDA Software Group, Inc. (a) Kenexa Corporation (a) (b) 42 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Information Technology - 17.1% (Continued) Software - 2.9% (Continued) Manhattan Associates, Inc. (a) $ Mentor Graphics Corporation (a) MICROS Systems, Inc. (a) MicroStrategy, Inc. - Class A (a) MIND C.T.I. Ltd. Monotype Imaging Holdings, Inc. (a) Net 1 UEPS Technologies, Inc. (a) (b) NetScout Systems, Inc. (a) (b) NetSol Technologies, Inc. (a) NetSuite, Inc. (a) OPNET Technologies, Inc. Parametric Technology Corporation (a) Pegasystems, Inc. Pervasive Software, Inc. (a) Proofpoint, Inc. (a) PROS Holdings, Inc. (a) Qlik Technologies, Inc. (a) Quest Software, Inc. (a) (b) RealPage, Inc. (a) Red Hat, Inc. (a) Rovi Corporation (a) salesforce.com, inc. (a) Sapiens International Corporation N.V. (a) SeaChange International, Inc. (a) Smith Micro Software, Inc. (a) SolarWinds, Inc. (a) (b) Solera Holdings, Inc. (b) Sourcefire, Inc. (a) Splunk, Inc. (a) SS&C Technologies Holdings, Inc. (a) Tangoe, Inc. (a) TeleCommunication Systems, Inc. (a) TIBCO Software, Inc. (a) TigerLogic Corporation (a) Ultimate Software Group, Inc. (The) (a) VASCO Data Security International, Inc. (a) Verint Systems, Inc. (a) VMware, Inc. - Class A (a) Materials - 6.4% Chemicals - 1.5% A. Schulman, Inc. (b) Agrium, Inc. Albemarle Corporation American Vanguard Corporation Arabian American Development Company (a) Balchem Corporation Cabot Corporation (b) Calgon Carbon Corporation (a) Chemtura Corporation (a) CVR Partners, L.P. 43 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Materials - 6.4% (Continued) Chemicals - 1.5% (Continued) Cytec Industries, Inc. $ Eastman Chemical Company (b) Ecolab, Inc. (b) Flotek Industries, Inc. (a) (b) FMC Corporation Georgia Gulf Corporation H.B. Fuller Company Huntsman Corporation (b) Innophos Holdings, Inc. Innospec, Inc. (a) International Flavors and Fragrances, Inc. KMG Chemicals, Inc. Koppers Holdings, Inc. (b) Kraton Performance Polymers, Inc. (a) (b) Landec Corporation (a) LSB Industries, Inc. (a) (b) Methanex Corporation Migao Corporation (a) Minerals Technologies, Inc. (b) Mosaic Company (The) Olin Corporation OMNOVA Solutions, Inc. (a) PolyOne Corporation PPG Industries, Inc. Quaker Chemical Corporation (b) Rentech Nitrogen Partners, L.P. (b) Rockwood Holdings, Inc. RPM International, Inc. Spartech Corporation (a) Stepan Company TOR Minerals International, Inc. (a) 77 TPC Group, Inc. (a) (b) Tredegar Corporation (b) Tronox Ltd. - Class A Valspar Corporation (The) 97 W.R. Grace & Company (a) Westlake Chemical Corporation Zep, Inc. Construction Materials - 0.1% CaesarStone Sdot-Yam Ltd. (a) Eagle Materials, Inc. Headwaters, Inc. (a) Texas Industries, Inc. Vulcan Materials Company Containers & Packaging - 0.4% AEP Industries, Inc. (a) AptarGroup, Inc. Bemis Company, Inc. Boise, Inc. 44 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Materials - 6.4% (Continued) Containers & Packaging - 0.4% (Continued) Cascades, Inc. $ Crown Holdings, Inc. (a) Graphic Packaging Holding Company (a) Greif, Inc. - Class A (b) Myers Industries, Inc. Owens-Illinois, Inc. (a) Packaging Corporation of America (b) Rock-Tenn Company - Class A Sealed Air Corporation Sonoco Products Company (b) UFP Technologies, Inc. (a) Metals & Mining - 3.8% Agnico-Eagle Mines Ltd. Alacer Gold Corporation (a) Alexco Resource Corporation (a) (b) Allegheny Technologies, Inc. Allied Nevada Gold Corporation (a) Almaden Minerals Ltd. (a) (b) Augusta Resource Corporation (a) AuRico Gold, Inc. (a) Aurizon Mines Ltd. (a) (b) Banro Corporation (a) (b) Barrick Gold Corporation Brigus Gold Corporation (a) (b) Carpenter Technology Corporation CD International Enterprises, Inc. (a) Century Aluminum Company (a) Claude Resources, Inc. (a) (b) Cliffs Natural Resources, Inc. Commercial Metals Company (b) Comstock Mining, Inc. (a) Eldorado Gold Corporation Endeavour Silver Corporation (a) Energy Fuels, Inc. (a) Entrée Gold, Inc. (a) (b) Exeter Resource Corporation (a) (b) Extorre Gold Mines Ltd. (a) First Majestic Silver Corporation (a) Fortuna Silver Mines, Inc. (a) (b) Franco-Nevada Corporation Globe Specialty Metals, Inc. Gold Reserve, Inc. (a) Gold Resource Corporation Goldcorp, Inc. Golden Star Resources Ltd. (a) Great Panther Silver Ltd. (a) (b) Handy & Harman Ltd. (a) Harry Winston Diamond Corporation (a) (b) Haynes International, Inc. Hecla Mining Company 45 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Materials - 6.4% (Continued) Metals & Mining - 3.8% (Continued) High River Gold Mines Ltd. (a) $ IAMGOLD Corporation International Tower Hill Mines Ltd. (a) (b) Keegan Resources, Inc. (a) (b) Kinross Gold Corporation MAG Silver Corporation (a) (b) Metals USA Holdings Corporation (a) (b) Minco Gold Corporation (a) Mines Management, Inc. (a) Nevsun Resources Ltd. (b) New Gold, Inc. (a) Noranda Aluminum Holding Corporation (b) Northern Dynasty Minerals Ltd. (a) (b) NovaCopper, Inc. (a) NovaGold Resources, Inc. (a) OceanaGold Corporation (a) Pan American Silver Corporation Paramount Gold and Silver Corporation (a) 8 18 Platinum Group Metals Ltd. (a) Pretium Resources, Inc. (a) Primero Mining Corporation (a) Qiao Xing Universal Resources, Inc. (a) Quest Rare Minerals Ltd. (a) Reliance Steel & Aluminum Company Revett Minerals, Inc. (a) Richmont Mines, Inc. (a) (b) Rio Alto Mining Ltd. (a) Royal Gold, Inc. Rubicon Minerals Corporation (a) (b) Schnitzer Steel Industries, Inc. - Class A (b) SEMAFO, Inc. Sherritt International Corporation Silver Bull Resources, Inc. (a) 90 Silver Standard Resources, Inc. (a) Silver Wheaton Corporation Silvercorp Metals, Inc. Steel Dynamics, Inc. (b) Stillwater Mining Company (a) SunCoke Energy, Inc. (a) Tahoe Resources, Inc. (a) Talison Lithium Ltd. (a) Taseko Mines Ltd. (a) (b) Thompson Creek Metals Company, Inc. (a) Timmins Gold Corporation (a) Titanium Metals Corporation U.S. Energy Corporation (a) United States Antimony Corporation (a) United States Steel Corporation Universal Stainless & Alloy Products, Inc. (a) (b) Worthington Industries, Inc. 46 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Materials - 6.4% (Continued) Metals & Mining - 3.8% (Continued) Yamana Gold, Inc. $ Paper & Forest Products - 0.6% Buckeye Technologies, Inc. (b) Clearwater Paper Corporation (a) (b) Domtar Corporation Fortress Papter Ltd. - Class A (a) KapStone Paper and Packaging Corporation (a) (b) MeadWestvaco Corporation Mercer International, Inc. (a) Schweitzer-Mauduit International, Inc. (b) Verso Paper Corporation (a) Wausau Paper Corporation West Fraser Timber Company Ltd. Telecommunication Services - 1.6% Diversified Telecommunication Services - 0.5% Atlantic Tele-Network, Inc. BCE, Inc. CenturyLink, Inc. 16 Consolidated Communications Holdings, Inc. General Communication, Inc. - Class A (a) (b) Hawaiian Telcom Holdco, Inc. (a) HickoryTech Corporation IDT Corporation - Class B (b) inContact, Inc. (a) Level 3 Communications, Inc. (a) Lumos Networks Corporation (b) Neutral Tandem, Inc. (a) Otelco, Inc. Premiere Global Services, Inc. (a) (b) Primus Telecommunications Group, Inc. TELUS Corporation - Non-Voting Shares tw telecom, inc. (a) Vonage Holdings Corporation (a) (b) Wireless Telecommunication Services - 1.1% Boingo Wireless, Inc. (a) Cellcom Israel Ltd. (b) Clearwire Corporation - Class A (a) (b) MetroPCS Communications, Inc. (a) (b) NTELOS Holdings Corporation (b) Rogers Communications, Inc. - Class B Shenandoah Telecommunications Company Sprint Nextel Corporation (a) Telephone and Data Systems, Inc. (b) United States Cellular Corporation (a) USA Mobility, Inc. 47 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Utilities - 1.3% Electric Utilities - 0.6% ALLETE, Inc. (b) $ Brookfield Infrastructure Partners, L.P. Cleco Corporation Duke Energy Corporation El Paso Electric Company (b) Entergy Corporation Great Plains Energy, Inc. Hawaiian Electric Industries, Inc. IDACORP, Inc. (b) ITC Holdings Corporation Northeast Utilities OGE Energy Corporation Pepco Holdings, Inc. Pinnacle West Capital Corporation PNM Resources, Inc. Portland General Electric Company UIL Holdings Corporation Unitil Corporation UNS Energy Corporation (b) Westar Energy, Inc. Xcel Energy, Inc. Gas Utilities - 0.1% AGL Resources, Inc. AmeriGas Partners, L.P. Atmos Energy Corporation Chesapeake Utilities Corporation Delta Natural Gas Company, Inc. National Fuel Gas Company ONEOK, Inc. Questar Corporation South Jersey Industries, Inc. Southwest Gas Corporation Star Gas Partners, L.P. WGL Holdings, Inc. Independent Power Producers & Energy Traders - 0.2% AES Corporation (The) (a) American DG Energy, Inc. (a) Atlantic Power Corporation Calpine Corporation (a) Genie Energy Ltd. - Class B (b) GenOn Energy, Inc. (a) Ormat Technologies, Inc. 99 Synthesis Energy Systems, Inc. (a) (b) Multi-Utilities - 0.2% Alliant Energy Corporation Ameren Corporation Avista Corporation Black Hills Corporation 48 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.7% (Continued) Shares Value Utilities - 1.3% (Continued) Multi-Utilities - 0.2% (Continued) CenterPoint Energy, Inc. $ CMS Energy Corporation Consolidated Edison, Inc. Integrys Energy Group, Inc. MDU Resources Group, Inc. NorthWestern Corporation (b) PG&E Corporation SCANA Corporation TECO Energy, Inc. Vectren Corporation (b) Wisconsin Energy Corporation Water Utilities - 0.2% American States Water Company (b) American Water Works Company, Inc. Aqua America, Inc. Artesian Resources Corporation - Class A California Water Service Group (b) Cascal N.V. (a) (d) Connecticut Water Service, Inc. 65 Consolidated Water Company Ltd. Middlesex Water Company SJW Corporation Tri-Tech Holding, Inc. (a) (b) York Water Company (The) Total Common Stocks(Cost$1,552,966,553) $ OTHER INVESTMENTS - 3.9% Shares Value Aberdeen Emerging Markets Telecommunications and Infrastructure Fund, Inc. $ Aberdeen Indonesia Fund, Inc. Aberdeen Israel Fund, Inc. Aberdeen Latin America Equity Fund, Inc. Adams Express Company (The) Advent/Claymore Convertible Securities & Income Fund Advent/Claymore Enhanced Growth & Income Fund AGIC Equity & Convertible Income Fund AGIC Global Equity & Convertible Income Fund Alpine Global Premier Properties Fund Alpine Total Dynamic Dividend Fund American Strategic Income Portfolio, Inc. II American Strategic Income Portfolio, Inc. III ASA Gold and Precious Metals Ltd. Asia Pacific Fund, Inc. (The) (a) Bancroft Fund Ltd. BlackRock Credit Allocation Income Trust I, Inc. BlackRock Credit Allocation Income Trust II, Inc. BlackRock Credit Allocation Income Trust III 49 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 3.9%(Continued) Shares Value BlackRock Energy and Resources Trust 4 $ 95 BlackRock Enhanced Equity Dividend Trust BlackRock Enhanced Government Fund, Inc. BlackRock Florida Municipal 2020 Term Trust BlackRock International Growth & Income Trust BlackRock Muni New York Intermediate Duration Fund, Inc. BlackRock MuniAssets Fund, Inc. BlackRock Municipal Bond Investment Trust BlackRock Municipal Income Quality Trust BlackRock MuniHoldings California Quality Fund, Inc. BlackRock MuniHoldings New Jersey Quality Fund, Inc. BlackRock MuniYield Investment Quality Fund BlackRock MuniYield Michigan Quality Fund II, Inc. BlackRock MuniYield Michigan Quality Fund, Inc. BlackRock MuniYield New Jersey Quality Fund, Inc. BlackRock MuniYield Pennsylvania Quality Fund BlackRock New York Municipal Bond Trust BlackRock Resources & Commodities Strategy Trust BlackRock Utility and Infrastructure Trust Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. (a) Calamos Global Dynamic Income Fund CBRE Clarion Global Real Estate Income Fund Central Europe & Russia Fund, Inc. (The) Central Securities Corporation China Fund, Inc. (The) Clough Global Allocation Fund Clough Global Equity Fund Cohen & Steers Closed-End Opportunity Fund, Inc. Cohen & Steers Dividend Majors Fund, Inc. Cohen & Steers Infrastructure Fund, Inc. Cohen & Steers REIT & Preferred Income Fund, Inc. Cutwater Select Income Fund Delaware Investments Colorado Municipal Income Fund, Inc. Delaware Investments National Municipal Income Fund Diamond Hill Financial Trends Fund, Inc. Dividend and Income Fund, Inc. Dow 30 Enhanced Premium & Income Fund, Inc. Dow 30 Premium & Dividend Income Fund, Inc. Duff & Phelps Global Utility Income Fund, Inc. DWS Global High Income Fund, Inc. Eagle Capital Growth Fund, Inc. Eaton Vance California Municipal Bond Fund Eaton Vance California Municipal Bond Fund II Eaton Vance California Municipal Income Trust 3 43 Eaton Vance Enhanced Equity Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Massachusetts Municipal Income Fund Eaton Vance Michigan Municipal Income Trust Eaton Vance Municipal Bond Fund II Eaton Vance National Municipal Opportunities Trust Eaton Vance New York Municipal Bond Fund Eaton Vance New York Municipal Bond Fund 2 50 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 3.9%(Continued) Shares Value Eaton Vance Ohio Municipal Income Trust $ Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Tax-Advantaged Bond and Options Strategies Fund Eaton Vance Tax-Advantaged Dividend Income Fund Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund (b) Eaton Vance Tax-Managed Global Diversified Equity Income Fund Ellsworth Fund Ltd. Engex, Inc. (a) European Equity Fund, Inc. (The) Federated Enhanced Treasury Income Fund First Opportunity Fund, Inc. (a) First Trust Active Dividend Income Fund (The) First Trust Energy Infrastructure Fund First Trust Enhanced Equity Income Fund First Trust Specialty Finance & Finance Opportunities Fund First Trust/Aberdeen Emerging Opportunity Fund Franklin Universal Trust Gabelli Convertible and Income Securities Fund, Inc. (The) Gabelli Dividend & Income Trust Gabelli Healthcare & WellnessRx Trust (The) GDL Fund (The) General American Investors Company, Inc. Global High Income Fund, Inc. Global Income & Currency Fund, Inc. Greater China Fund, Inc. Guggenheim Enhanced Equity Income Fund Guggenheim Enhanced Equity Strategy Fund H&Q Healthcare Investors Helios Advantage Income Fund, Inc. 1 2 Helios Multi-Sector High Income Fund, Inc. 1 1 Helios Strategic Income Fund, Inc. Herzfeld Caribbean Basin Fund, Inc. (a) ING Emerging Markets High Dividend Equity Fund ING Global Advantage and Premium Opportunity Fund ING Risk Managed Natural Resources Fund Invesco California Municipal Income Trust Invesco California Municipal Securities Invesco Municipal Income Opportunities Trust II Invesco Value Municipal Bond Trust Invesco Value Municipal Income Trust Japan Equity Fund, Inc. (The) Japan Smaller Capitalization Fund, Inc. John Hancock Bank & Thrift Opportunity Fund John Hancock Hedged Equity & Income Fund John Hancock Tax-Advantaged Dividend Income Fund Kayne Anderson Midstream/Energy Fund, Inc. 51 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 3.9%(Continued) Shares Value Latin American Discovery Fund, Inc. $ Lazard Global Total Return & Income Fund, Inc. Lazard World Dividend & Income Fund, Inc. Liberty All-Star Equity Fund Liberty All-Star Growth Fund, Inc. Macquarie Global Infrastructure Total Return Fund, Inc. Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund Madison Strategic Sector Premium Fund Madison/Claymore Covered Call & Equity Strategy Fund Mexico Equity and Income Fund, Inc. (The) (a) Mexico Fund, Inc. (The) Morgan Stanley Asia-Pacific Fund, Inc. (a) Morgan Stanley China A Share Fund, Inc. (a) Morgan Stanley Eastern Europe Fund, Inc. (a) Morgan Stanley Emerging Markets Fund, Inc. (a) New Ireland Fund, Inc. (The) NexPoint Credit Strategies Fund Nuveen AMT-Free Municipal Income Fund 1 15 Nuveen Build America Bond Opportunity Fund Nuveen Build America Bond Term Fund Nuveen California AMT-Free Municipal Income Fund Nuveen California Dividend Advantage Municipal Fund Nuveen California Dividend Advantage Municipal Fund 2 Nuveen California Investment Quality Municipal Fund, Inc. Nuveen California Municipal Market Opportunity Fund Nuveen California Municipal Value Fund 2 Nuveen California Premium Income Municipal Fund Nuveen California Select Tax-Free Income Portfolio Nuveen Connecticut Premium Income Municipal Fund Nuveen Core Equity Alpha Fund Nuveen Dividend Advantage Municipal Fund Nuveen Dividend Advantage Municipal Income Fund Nuveen Enhanced Municipal Value Fund Nuveen Equity Premium Advantage Fund Nuveen Equity Premium and Growth Fund Nuveen Equity Premium Income Fund Nuveen Equity Premium Opportunity Fund Nuveen Georgia Dividend Advantage Municipal Fund 2 Nuveen Global Government Enhanced Income Fund Nuveen Insured Massachusetts Tax Free Advantage Municipal Fund Nuveen Massachusetts Premium Income Municipal Fund Nuveen Michigan Dividend Advantage Municipal Fund Nuveen Michigan Premium Income Municipal Fund, Inc. Nuveen Michigan Quality Income Municipal Fund, Inc. Nuveen Multi-Currency Short-Term Government Income Fund Nuveen Multi-Strategy Income and Growth Fund Nuveen Municipal Advantage Fund Nuveen Municipal Market Opportunity Fund Nuveen Municipal Opportunity Fund, Inc. Nuveen Municipal Value Fund Nuveen New Jersey Dividend Advantage Municipal Fund 52 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 3.9%(Continued) Shares Value Nuveen New Jersey Investment Quality Municipal Fund, Inc. $ Nuveen New Jersey Municipal Value Fund Nuveen New Jersey Premium Income Municipal Fund, Inc. Nuveen New York AMT-Free Municipal Income Fund Nuveen New York Dividend Advantage Municipal Fund Nuveen New York Dividend Advantage Municipal Income Fund, Inc. Nuveen New York Investment Quality Municipal Fund Nuveen New York Municipal Value Fund 2 Nuveen New York Premium Income Municipal Fund, Inc. Nuveen New York Quality Income Municipal Fund, Inc. Nuveen New York Select Quality Municipal Fund, Inc. Nuveen New York Select Tax-Free Income Portfolio Nuveen North Carolina Premium Income Municipal Fund Nuveen Ohio Dividend Advantage Municipal Fund Nuveen Ohio Dividend Advantage Municipal Fund 3 Nuveen Pennsylvania Dividend Advantage Municipal Fund Nuveen Pennsylvania Dividend Advantage Municipal Fund 2 Nuveen Pennsylvania Investment Quality Municipal Fund Nuveen Pennsylvania Municipal Value Fund Nuveen Pennsylvania Premium Income Municipal Fund 2 Nuveen Performance Plus Municipal Fund Nuveen Premier Municipal Income Fund, Inc. Nuveen Premier Municipal Opportunity Fund, Inc. Nuveen Premium Income Municipal Fund Nuveen Premium Income Municipal Fund 2 Nuveen Premium Income Municipal Opportunity Fund Nuveen Quality Income Municipal Fund Nuveen Quality Municipal Fund, Inc. Nuveen Tax-Advantaged Total Return Strategy Fund Petroleum & Resources Corporation Reaves Utility Income Fund (The) RMR Real Estate Income Fund Royce Focus Trust, Inc. Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Salient MLP & Energy Infrastructure Fund Singapore Fund, Inc. (The) Source Capital, Inc. SPDR Morgan Stanley Technology ETF 12 Special Opportunities Fund, Inc. Strategic Global Income Fund, Inc. Swiss Helvetia Fund, Inc. (The) Taiwan Fund, Inc. (The) (a) TCW Strategic Income Fund, Inc. Templeton Dragon Fund, Inc. Templeton Emerging Markets Fund Templeton Russia & East European Fund, Inc. (a) Thai Capital Fund, Inc. (The) (a) Thai Fund, Inc. (The) Tortoise Pipeline & Energy Fund, Inc. Tortoise Power and Energy Infrastructure Fund, Inc. Tri-Continental Corporation 53 TFS MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Continued) OTHER INVESTMENTS - 3.9%(Continued) Shares Value Turkish Investment Fund, Inc. (The) $ VelocityShares Daily Inverse VIX Short-Term ETN (a) Virtus Total Return Fund Wells Fargo Advantage Global Dividend Opportunity Fund Western Asset Inflation Management Fund, Inc. Western Asset Variable Rate Strategic Fund, Inc. Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund WisdomTree Earnings 500 Fund 35 Zweig Fund, Inc. (The) Zweig Total Return Fund, Inc. (The) Total Other Investments(Cost$65,882,738) $ CORPORATE BONDS-0.0% (c) Par Value Value Financials - 0.0% (c) GAMCO Investors, Inc., 0.00%, due 12/31/2015 (Cost $0) $ $ MONEY MARKET FUNDS - 1.6% Shares Value UMB Money Market Fiduciary, 0.01% (e) (Cost $28,495,446) $ Total Investments at Value - 97.2% (Cost $1,647,344,737) $ Other Assets in Excess of Liabilities-2.8% (f) Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) Percentage rounds to less than 0.1%. (d) Securities fair valued under supervision of the Board of Trustees totaled $194,423at July 31, 2012, representing 0.0%(c) of net assets (Note 1). (e) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2012. (f) Includes cash held as margin deposits for open short positions. See accompanying notes to Schedules of Investments. 54 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT July 31, 2012 (Unaudited) COMMON STOCKS - 62.3% Shares Value Consumer Discretionary - 10.0% Auto Components - 0.2% American Axle & Manufacturing Holdings, Inc. $ China Automotive Systems, Inc. China XD Plastics Company Ltd. Gentex Corporation Martinera International, Inc. Quantum Fuel Systems Technologies Worldwide, Inc. SORL Auto Parts, Inc. Tenneco Automotive, Inc. Visteon Corporation 98 Wonder Auto Technology, Inc. Automobiles - 0.2% Kandi Technologies Corporation Tesla Motors, Inc. Winnebago Industries, Inc. Distributors - 0.0% (a) China Metro-Rural Holdings Ltd. Pool Corporation Weyco Group, Inc. Diversified Consumer Services - 1.4% American Public Education, Inc. Bridgepoint Education, Inc. Carriage Services, Inc. ChinaCast Education Corporation Corinthian Colleges, Inc. CPI Corporation DeVry, Inc. Education Management Corporation H&R Block, Inc. ITT Educational Services, Inc. K12, Inc. Regis Corporation School Specialty, Inc. Service Corporation International Sotheby's Stewart Enterprises, Inc. - Class A Strayer Education, Inc. Hotels, Restaurants & Leisure - 0.2% Bally Technologies, Inc. Boston Pizza Royalties Income Fund Buffalo Wild Wings, Inc. 1 73 Caribou Coffee Company, Inc. Choice Hotels International, Inc. DineEquity, Inc. 33 Kona Grill, Inc. MTR Gaming Group, Inc. PokerTek, Inc. 55 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Consumer Discretionary - 10.0%(Continued) Hotels, Restaurants & Leisure - 0.2%(Continued) Red Lion Hotels Corporation $ Red Robin Gourmet Burgers, Inc. Royal Caribbean Cruises Ltd. Ruth's Hospitality Group, Inc. Shuffle Master, Inc. 4 58 Star Buffet, Inc. (b) Texas Roadhouse, Inc. Universal Travel Group WMS Industries, Inc. Household Durables - 1.2% American Greetings Corporation - Class A Beazer Homes USA, Inc. Cavco Industries, Inc. Comstock Homebuilding Companies, Inc. - Class A Deer Consumer Products, Inc. Dorel Industries, Inc. - Class B Ethan Allen Interiors, Inc. Flexsteel Industries, Inc. Furniture Brands International, Inc. Garmin Ltd. 6 Hovnanian Enterprises, Inc. - Class A iRobot Corporation KB Home Leggett & Platt, Inc. Location Based Technologies, Inc. Mad Catz Interactive, Inc. MDC Holdings, Inc. Meritage Homes Corporation Ryland Group, Inc. (The) Sealy Corporation Skullcandy, Inc. SodaStream International Ltd. Standard Pacific Corporation Tempur-Pedic International, Inc. ZAGG, Inc. Internet & Catalog Retail - 1.0% Blue Nile, Inc. E-Commerce China Dangdang, Inc. - ADR Gaiam, Inc. - Class A Groupon, Inc. HomeAway, Inc. Liberty Interactive Corporation - Series A NutriSystem, Inc. Overstock.com, Inc. PetMed Express, Inc. Shutterfly, Inc. Vitacost.com, Inc. 56 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Consumer Discretionary - 10.0%(Continued) Leisure Equipment & Products - 0.5% Arctic Cat, Inc. $ Black Diamond, Inc. Callaway Golf Company Eastman Kodak Company JAKKS Pacific, Inc. Nautilus, Inc. Polaris Industries, Inc. Smith & Wesson Holding Corporation Sturm Ruger & Company, Inc. Summer Infant, Inc. Media - 1.3% A.H. Belo Corporation Atrinsic, Inc. Cablevision Systems Corporation Central European Media Enterprises Ltd. China MediaExpress Holdings, Inc. China Yida Holding Company Cumulus Media, Inc. - Class A Dex One Corporation Dial Global, Inc. Digital Domain Media Group, Inc. Digital Generation, Inc. DreamWorks Animation SKG, Inc. - Class A Entercom Communications Corporation - Class A Lee Enterprises, Inc. Lions Gate Entertainment Corporation LodgeNet Interactive Corporation Martha Stewart Living Omnimedia, Inc. - Class A McClatchy Company (The) - Class A Media General, Inc. - Class A Meredith Corporation Morningstar, Inc. National CineMedia, Inc. Pandora Media, Inc. Radio One, Inc. - Class D ReachLocal, Inc. Regal Entertainment Group - Class A Scholastic Corporation SearchMedia Holdings Ltd. SPAR Group, Inc. SuperMedia, Inc. Valassis Communications, Inc. World Wrestling Entertainment, Inc. - Class A Multiline Retail - 0.6% Big Lots, Inc. Bon-Ton Stores, Inc. (The) Fred's, Inc. - Class A Saks, Inc. Sears Holdings Corporation 57 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Consumer Discretionary - 10.0%(Continued) Multiline Retail - 0.6%(Continued) Tuesday Morning Corporation $ Specialty Retail - 2.8% Abercrombie & Fitch Company - Class A America's Car-Mart, Inc. ANN, Inc. Asbury Automotive Group, Inc. AutoChina International Ltd. (b) Barnes & Noble, Inc. Books-A-Million, Inc. Buckle, Inc. (The) Cache, Inc. Casual Male Retail Group, Inc. Children's Place Retail Stores, Inc. (The) China Auto Logistics, Inc. Conn's, Inc. Francesca's Holdings Corporation GameStop Corporation - Class A Group 1 Automotive, Inc. Guess?, Inc. Hastings Entertainment, Inc. hhgregg, Inc. Hibbett Sports, Inc. Jos. A. Bank Clothiers, Inc. Lithia Motors, Inc. Lumber Liquidators Holdings, Inc. Mattress Firm Holding Corporation Monro Muffler Brake, Inc. Office Depot, Inc. Orchard Supply Hardware Stores Corporation - Class A Pacific Sunwear of California, Inc. Pier 1 Imports, Inc. RadioShack Corporation Reitmans Ltd. - Class A RONA, Inc. rue21, inc. Select Comfort Corporation Sonic Automotive, Inc. - Class A Syms Corp Systemax, Inc. Talbots, Inc. (The) Teavana Holdings, Inc. West Marine, Inc. Williams-Sonoma, Inc. Zale Corporation Textiles, Apparel & Luxury Goods - 0.6% American Apparel, Inc. Cherokee, Inc. CROCS, Inc. Deckers Outdoor Corporation 58 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Consumer Discretionary - 10.0%(Continued) Textiles, Apparel & Luxury Goods - 0.6%(Continued) DGSE Companies, Inc. (b) $ Fifth & Pacific Companies, Inc. Gildan Activewear, Inc. Heelys, Inc. Iconix Brand Group, Inc. Joe's Jeans, Inc. Jones Group, Inc. (The) Kingold Jewelry, Inc. K-Swiss, Inc. - Class A Maidenform Brands, Inc. Movado Group, Inc. R.G. Barry Corporation 24 Under Armour, Inc. - Class A Vera Bradley, Inc. Consumer Staples - 1.6% Beverages - 0.1% Boston Beer Company, Inc. - Class A Central European Distribution Corporation Cott Corporation MGP Ingredients, Inc. 56 Primo Water Corporation Reed's, Inc. Food & Staples Retailing - 0.0% (a) Anderson's, Inc. (The) Arden Group, Inc. - Class A 39 Ingles Markets, Inc. - Class A 87 Pizza Inn Holdings, Inc. Spartan Stores, Inc. Susser Holdings Corporation Sysco Corporation Village Super Market, Inc. - Class A 25 Weis Markets, Inc. Food Products - 0.8% AgFeed Industries, Inc. Calavo Growers, Inc. Cal-Maine Foods, Inc. China Marine Food Group Ltd. Chiquita Brands International, Inc. Coffee Holding Company, Inc. Cosan Ltd. 62 Darling International, Inc. Diamond Foods, Inc. Dole Food Company, Inc. Feihe International, Inc. Hain Celestial Group, Inc. (The) John B. Sanfilippo & Son, Inc. 56 Lancaster Colony Corporation Le Gaga Holdings Ltd. 59 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Consumer Staples - 1.6%(Continued) Food Products - 0.8%(Continued) Lifeway Foods, Inc. $ Limoneira Company Maple Leaf Foods, Inc. Seneca Foods Corporation - Class A 30 SkyPeople Fruit Juice, Inc. Snyder's-Lance, Inc. Tootsie Roll Industries, Inc. Yuhe International, Inc. Zhongpin, Inc. Household Products - 0.1% Central Garden & Pet Company Spectrum Brands Holdings, Inc. Personal Products - 0.3% China Sky One Medical, Inc. China-Biotics, Inc. Elizabeth Arden, Inc. 25 Medifast, Inc. Nature's Sunshine Products, Inc. Synutra International, Inc. USANA Health Sciences, Inc. Tobacco - 0.3% Alliance One International, Inc. Star Scientific, Inc. Energy - 6.3% Energy Equipment & Services - 1.3% C&J Energy Services, Inc. Cal Dive International, Inc. CARBO Ceramics, Inc. Dril-Quip, Inc. ENGlobal Corporation Geokinetics, Inc. Gulf Island Fabrication, Inc. 55 Heckmann Corporation Hercules Offshore, Inc. Lufkin Industries, Inc. Matrix Service Company Natural Gas Services Group, Inc. Newpark Resources, Inc. Patterson-UTI Energy, Inc. PHI, Inc. Poseidon Concepts Corporation Recon Technology Ltd. SulphCo, Inc. Superior Energy Services, Inc. TETRA Technologies, Inc. Vantage Drilling Company 60 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Energy - 6.3%(Continued) Oil, Gas & Consumable Fuels - 5.0% Alpha Natural Resources, Inc. $ American Midstream Partners, L.P. Amyris, Inc. Apco Oil and Gas International, Inc. Arch Coal, Inc. ATP Oil & Gas Corporation AvenEx Energy Corporation BioFuel Energy Corporation Blue Dolphin Energy Company (b) BMB Munai, Inc. 31 BP Prudhoe Bay Royalty Trust BPZ Resources, Inc. CAMAC Energy, Inc. Cano Petroleum, Inc. Capital Product Partners, L.P. Carrizo Oil & Gas, Inc. Cheniere Energy, Inc. Chesapeake Granite Wash Trust China Integrated Energy, Inc. China North East Petroleum Holdings Ltd. CIC Energy Corporation Clean Energy Fuels Corporation Cloud Peak Energy, Inc. Constellation Energy Partners, LLC Contango Oil & Gas Company Cross Timbers Royalty Trust 87 Cubic Energy, Inc. Denison Mines Corporation Dominion Resources Black Warrior Trust Enbridge Energy Management, LLC Endeavour International Corporation Enduro Royalty Trust Energy Transfer Equity, L.P. Enterprise Products Partners, L.P. Evolution Petroleum Corporation Frontline Ltd. GeoGlobal Resources, Inc. Gevo, Inc. GMX Resources, Inc. Golar LNG Partners, L.P. Goodrich Petroleum Corporation Gran Tierra Energy, Inc. Green Plains Renewable Energy, Inc. GreenHunter Energy, Inc. Halcon Resources Corporation Harvest Natural Resources, Inc. Holly Energy Partners, L.P. Houston American Energy Corporation Hyperdynamics Corporation Inergy Midstream, L.P. InterOil Corporation 61 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Energy - 6.3%(Continued) Oil, Gas & Consumable Fuels - 5.0%(Continued) Isramco, Inc. $ James River Coal Company Kinder Morgan Management, LLC Kinder Morgan, Inc. KiOR, Inc. - Class A Knightsbridge Tankers Ltd. L & L Energy, Inc. Lucas Energy, Inc. Magnum Hunter Resources Corporation McMoRan Exploration Company Miller Energy Resources, Inc. Natural Resource Partners, L.P. New Concept Energy, Inc. NGL Energy Partners, L.P. Nordic American Tankers Ltd. ONEOK Partners, L.P. 23 Overseas Shipholding Group, Inc. Oxford Resource Partners, L.P. Pacific Ethanol, Inc. Panhandle Oil & Gas, Inc. Paramount Resources Ltd. Patriot Coal Corporation PDC Energy, Inc. Pembina Pipeline Corporation Petrobakken Energy Ltd. - Class A PetroQuest Energy, Inc. Pyramid Oil Company Quicksilver Resources, Inc. Rentech, Inc. Resolute Energy Corporation REX American Resources Corporation Rex Energy Corporation Rose Rock Midstream, L.P. Royale Energy, Inc. San Juan Basin Royalty Trust SandRidge Mississippian Trust I Scorpio Tankers, Inc. Ship Finance International Ltd. Sino Clean Energy, Inc. (b) SM Energy Company Solazyme, Inc. SouthGobi Resources Ltd. Swift Energy Company Targa Resources Corporation Teekay Offshore Partners, L.P. Teekay Tankers Ltd. - Class A TransGlobe Energy Corporation Triangle Petroleum Corporation Tri-Valley Corporation Ultra Petroleum Corporation Uranerz Energy Corporation 62 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Energy - 6.3%(Continued) Oil, Gas & Consumable Fuels - 5.0%(Continued) Uranium Energy Corporation $ Uranium Resources, Inc. Ur-Energy, Inc. USEC, Inc. VAALCO Energy, Inc. Vanguard Natural Resources, LLC Verenium Corporation Veresen, Inc. Westmoreland Coal Company Whiting USA Trust I Zion Oil & Gas, Inc. Financials - 10.7% Capital Markets - 1.3% AllianceBernstein Holding, L.P. Artio Global Investors, Inc. Carlyle Group (The) CIFC Corporation Cohen & Steers, Inc. Edelman Financial Group, Inc. Evercore Partners, Inc. - Class A FBR Capital Markets & Company Federated Investors, Inc. - Class B Fidus Investment Corporation Financial Engines, Inc. FXCM, Inc. GMP Capital, Inc. Hercules Technology Growth Capital, Inc. Invesco Ltd. 26 Investment Technology Group, Inc. Investors Capital Holdings Ltd. Janus Capital Group, Inc. Jefferies Group, Inc. Knight Capital Group, Inc. Main Street Capital Corporation Manning & Napier, Inc. MCG Capital Corporation Medley Capital Corporation MF Global Holdings Ltd. Oppenheimer Holdings, Inc. PennantPark Investment Corporation Penson Worldwide, Inc. Piper Jaffray Companies, Inc. Pzena Investment Management, Inc. - Class A Safeguard Scientifics, Inc. SEI Investments Company TICC Capital Corporation 28 Tortoise Capital Resources Corporation 48 U.S. Global Investors, Inc. W.P. Carey & Company, LLC 63 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Financials - 10.7%(Continued) Capital Markets - 1.3%(Continued) Westwood Holdings Group, Inc. $ Commercial Banks - 4.8% Access National Corporation Alliance Financial Corporation Ameris Bancorp Ames National Corporation 95 Arrow Financial Corporation Auburn National Bancorporation, Inc. 88 BancFirst Corporation BancorpSouth, Inc. BancTrust Financial Group, Inc. Bank of the Ozarks, Inc. BBCN Bancorp, Inc. Boston Private Financial Holdings, Inc. Bridge Bancorp, Inc. Bridge Capital Holdings Britton & Koontz Capital Corporation (b) 50 Bryn Mawr Bank Corporation 2 41 C&F Financial Corporation Capital City Bank Group, Inc. Capitol Bancorp Ltd. Cardinal Financial Corporation Cascade Bancorp Center Bancorporation, Inc. CenterState Banks, Inc. Chemical Financial Corporation Citizens Holding Company Citizens Republic Bancorp, Inc. City Bank City Holding Company City National Corporation CoBiz Financial, Inc. Columbia Banking Systems, Inc. Community Bank System, Inc. Community Trust Bancorp, Inc. Dearborn Bancorp, Inc. 8 Farmers National Banc Corporation First Bancorp (North Carolina) First Bancorp, Inc. (The) First Busey Corporation First Financial Bancorporation First Financial Bankshares, Inc. First Horizon National Corporation First Merchants Corporation First Niagara Financial Group, Inc. First of Long Island Corporation (The) FirstMerit Corporation FNB United Corporation Frontier Financial Corporation German American Bancorp, Inc. 64 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Financials - 10.7%(Continued) Commercial Banks - 4.8%(Continued) Glacier Bancorp, Inc. $ Great Southern Bancorp, Inc. Greene Bankshares, Inc. Hampton Roads Bankshares, Inc. Heritage Financial Corporation Independent Bank Corporation (Massachusetts) Independent Bank Corporation (Michigan) International Bancshares Corporation Lakeland Bancorp, Inc. Macatawa Bank Corporation MainSource Financial Group, Inc. Mercantile Bancorp, Inc. (b) Mercantile Bank Corporation Merchants Bancshares, Inc. 4 National Bankshares, Inc. NBT Bancorp, Inc. Old National Bancorp Old Second Bancorp, Inc. OmniAmerican Bancorp, Inc. 44 PAB Bankshares, Inc. (b) 5 Pacific Mercantile Bancorp Park National Corporation Park Sterling Corporation Patriot National Bancorp Peoples Bancorp, Inc. Pinnacle Financial Partners, Inc. PremierWest Bancorp, Inc. Princeton National Bancorp, Inc. PrivateBancorp, Inc. Prosperity Bancshares, Inc. Renasant Corporation Republic Bancorp, Inc. - Class A S&T Bancorp, Inc. S.Y. Bancorp, Inc. Salisbury Bancorp, Inc. Sandy Spring Bancorp, Inc. Seacoast Banking Corporation of Florida Security Bank Corporation 33 Sierra Bancorp 99 Simmons First National Corporation - Class A Southern Connecticut Bancorp, Inc. Southside Bancshares, Inc. State Bank Financial Corporation Sterling Bancorp Suffolk Bancorp Susquehanna Bancshares, Inc. Taylor Capital Group, Inc. Texas Capital Bancshares, Inc. Tompkins Financial Corporation TowneBank TriCo Bancshares 65 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Financials - 10.7%(Continued) Commercial Banks - 4.8%(Continued) UMB Financial Corporation $ Umpqua Holdings Corporation United Bankshares, Inc. United Security Bancshares United Security Bancshares, Inc. 18 98 Virginia Commerce Bankcorp, Inc. Washington Banking Company Washington Trust Bancorp, Inc. West Bancorporation, Inc. Westamerica Bancorporation Western Alliance Bancorporation Wintrust Financial Corporation Consumer Finance - 0.2% CompuCredit Holdings Corporation First Cash Financial Services, Inc. First Marblehead Corporation (The) Green Dot Corporation - Class A World Acceptance Corporation Diversified Financial Services - 0.2% DJSP Enterprises, Inc. Life Partners Holdings, Inc. MSCI, Inc. NewStar Financial, Inc. PHH Corporation Primus Guaranty Ltd. Sprott Resource Lending Corporation Insurance - 1.5% Ambac Financial Group, Inc. AmTrust Financial Services, Inc. Axis Capital Holdings Ltd. Citizens, Inc. Crawford & Company - Class B eHealth, Inc. EMC Insurance Group, Inc. 51 Endurance Specialty Holdings Ltd. FBL Financial Group, Inc. - Class A Genworth Financial, Inc. Gerova Financial Group Ltd. (b) 95 MBIA, Inc. Montpelier Re Holdings Ltd. National Financial Partners Corporation OneBeacon Insurance Group Ltd. - Class A Phoenix Companies, Inc. (The) Platinum Underwriters Holdings Ltd. Primerica, Inc. Principal Financial Group, Inc. Progressive Corporation (The) Protective Life Corporation 66 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Financials - 10.7%(Continued) Insurance - 1.5%(Continued) Reinsurance Group of America, Inc. $ RLI Corporation SeaBright Holdings, Inc. State Auto Financial Corporation Stewart Information Services Corporation Sun Life Financial, Inc. Tower Group, Inc. Real Estate Investment Trusts (REIT) - 1.4% Acadia Realty Trust American Campus Communities, Inc. Apollo Commercial Real Estate Finance, Inc. Arbor Realty Trust, Inc. Ashford Hospitality Trust, Inc. Brandywine Realty Trust BRE Properties, Inc. Capital Trust, Inc. - Class A CapLease, Inc. Cedar Realty Trust, Inc. Corporate Office Properties Trust CubeSmart DCT Industrial Trust, Inc. Douglas Emmett, Inc. DuPont Fabros Technology, Inc. Dynex Capital, Inc. EastGroup Properties, Inc. Equity One, Inc. Excel Trust, Inc. First Potomac Realty Trust Franklin Street Properties Corporation Getty Realty Corporation Highwoods Properties, Inc. Invesco Mortgage Capital, Inc. Investors Real Estate Trust iStar Financial, Inc. Lexington Realty Trust Mack-Cali Realty Corporation Medical Properties Trust, Inc. Monmouth Real Estate Investment Corporation - Class A MPG Office Trust, Inc. New York Mortgage Trust, Inc. NorthStar Realty Finance Corporation Parkway Properties, Inc. RAIT Financial Trust Ramco-Gershenson Properties Trust Redwood Trust, Inc. Regency Centers Corporation Retail Opportunity Investments Corporation Rouse Properties, Inc. Sun Communities, Inc. Terreno Realty Corporation 90 67 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Financials - 10.7%(Continued) Real Estate Investment Trusts (REIT) - 1.4%(Continued) Two Harbors Investment Corporation $ Weingarten Realty Investors Real Estate Management & Development - 0.2% Alexander & Baldwin, Inc. AV Homes, Inc. Brookfield Properties Corporation China Housing & Land Development, Inc. Consolidated-Tomoka Land Company FirstService Corporation Forestar Group, Inc. Gazit-Globe Ltd. Howard Hughes Corporation Jones Lang LaSalle, Inc. Maui Land & Pineapple Company, Inc. Mays (J.W.), Inc. St. Joe Company (The) Transcontinental Realty Investors, Inc. 67 Thrifts & Mortgage Finance - 1.1% Anchor BanCorp Wisconsin, Inc. Astoria Financial Corporation Bank Mutual Corporation BankAtlantic Bancorp, Inc. - Class A Berkshire Hills Bancorporation, Inc. BofI Holding, Inc. Brookline Bancorp, Inc. Clifton Savings Bancorp, Inc. 82 ESSA Bancorp, Inc. 7 74 First Federal Bancshares of Arkansas, Inc. First Financial Holdings, Inc. FirstFed Financial Corporation 95 Flushing Financial Corporation Fox Chase Bancorp, Inc. Freddie Mac Home Federal Bancorp, Inc. 10 99 Impac Mortgage Holdings, Inc. Kaiser Federal Financial Group, Inc. MGIC Investment Corporation NASB Financial, Inc. OceanFirst Financial Corporation 57 PMI Group, Inc. (The) 7 – Radian Group, Inc. Rockville Financial, Inc. Roma Financial Corporation Territorial Bancorp, Inc. 55 Triad Guaranty, Inc. TrustCo Bank Corporation 54 Westfield Financial, Inc. 68 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Health Care - 7.5% Biotechnology - 2.7% Aastrom Biosciences, Inc. $ Accentia Biopharmaceuticals, Inc. Achillion Pharmaceuticals, Inc. ADVENTRX Pharmaceuticals, Inc. AEterna Zentaris, Inc. Affymax, Inc. Alkermes plc Alnylam Pharmaceuticals, Inc. Amicus Therapeutics, Inc. 7 34 ARCA biopharma, Inc. Arena Pharmaceuticals, Inc. ArQule, Inc. Arrowhead Research Corporation AspenBio Pharma, Inc. 39 63 Athersys, Inc. AVEO Pharmaceuticals, Inc. BioMimetic Therapeutics, Inc. BioSpecifics Technologies Corporation BioTime, Inc. Cardium Therapeutics, Inc. Cell Therapeutics, Inc. Celldex Therapeutics, Inc. CEL-SCI Corporation Celsion Corporation China Biologic Products, Inc. Cleveland BioLabs, Inc. Clovis Oncology, Inc. Coronado Biosciences, Inc. Cubist Pharmaceuticals, Inc. Curis, Inc. Cyclacel Pharmaceuticals, Inc. Cytori Therapeutics, Inc. CytRx Corporation DARA BioSciences, Inc. Dendreon Corporation EntreMed, Inc. 54 Enzon Pharmaceuticals, Inc. EpiCept Corporation Exact Sciences Corporation Exelixis, Inc. Galectin Therapeutics, Inc. Galena Biopharma, Inc. Geron Corporation Hemispherx Biopharma, Inc. Horizon Pharma, Inc. iBio, Inc. Idenix Pharmaceuticals, Inc. Immunocellular Therapeutics Ltd. Immunomedics, Inc. Inovio Pharmaceuticals, Inc. Insmed, Inc. 69 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Health Care - 7.5%(Continued) Biotechnology - 2.7%(Continued) InterMune, Inc. $ Introgen Therapeutics, Inc. Ironwood Pharmaceuticals, Inc. IsoRay, Inc. Keryx Biopharmaceuticals, Inc. MannKind Corporation Marina Biotech, Inc. Medgenics, Inc. MediciNova, Inc. Medivation, Inc. Metabolix, Inc. Myrexis, Inc. Nanosphere, Inc. NanoViricides, Inc. 51 NeoStem, Inc. Neuralstem, Inc. NeurogesX, Inc. Nymox Pharmaceutical Corporation OncoGenex Pharmaceuticals, Inc. Oncolytics Biotech, Inc. Oncothyreon, Inc. Opexa Therapeutics, Inc. OPKO Health, Inc. Orexigen Therapeutics, Inc. Osiris Therapeutics, Inc. OXiGENE, Inc. Oxygen Biotherapeutics, Inc. Pharmacyclics, Inc. PharmAthene, Inc. Pluristem Therapeutics, Inc. Poniard Pharmaceuticals, Inc. (b) 32 13 PROLOR Biotech, Inc. Raptor Pharmaceutical Corporation Rexahn Pharmaceuticals, Inc. Rosetta Genomics Ltd. RXi Pharmaceuticals Corporation Savient Pharmaceuticals, Inc. Seattle Genetics, Inc. SIGA Technologies, Inc. Spectrum Pharmaceuticals, Inc. StemCells, Inc. Sunesis Pharmaceuticals, Inc. Synthetic Biologics, Inc. Tengion, Inc. Theravance, Inc. ZIOPHARM Oncology, Inc. Health Care Equipment & Supplies - 2.4% Abiomed, Inc. Accuray, Inc. Analogic Corporation 27 70 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Health Care - 7.5%(Continued) Health Care Equipment & Supplies - 2.4%(Continued) AngioDynamics, Inc. $ ArthroCare Corporation Bacterin International Holdings, Inc. BIOLASE, Inc. BSD Medical Corporation Cardiovascular Systems, Inc. Cerus Corporation Conceptus, Inc. CONMED Corporation CryoLife, Inc. CryoPort, Inc. 40 D. Medical Industries Ltd. Delcath Systems, Inc. Derma Sciences, Inc. Dynatronics Corporation 48 DynaVox, Inc. Endologix, Inc. Exactech, Inc. Fonar Corporation Hansen Medical, Inc. HeartWare International, Inc. ICU Medical, Inc. Insulet Corporation InVivo Therapeutics Holdings Corporation IRIS International, Inc. 89 MAKO Surgical Corporation Medical Action Industries, Inc. MELA Sciences, Inc. Meridian Bioscience, Inc. Merit Medical Systems, Inc. Navidea Biopharmaceuticals, Inc. NxStage Medical, Inc. Quidel Corporation Rockwell Medical, Inc. RTI Biologics, Inc. Stereotaxis, Inc. STERIS Corporation 49 Synergetics USA, Inc. TearLab Corporation TranS1, Inc. Unilife Corporation Uroplasty, Inc. Volcano Corporation Winner Medical Group, Inc. World Heart Corporation Wright Medical Group, Inc. Health Care Providers & Services - 0.7% AMN Healthcare Services, Inc. Bio-Reference Laboratories, Inc. CardioNet, Inc. 71 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Health Care - 7.5%(Continued) Health Care Providers & Services - 0.7%(Continued) Centene Corporation $ Chemed Corporation China Cord Blood Corporation ExamWorks Group, Inc. Gentiva Health Services, Inc. Healthways, Inc. HMS Holdings Corporation IPC The Hospitalist Company, Inc. Kindred Healthcare, Inc. National Research Corporation 99 PDI, Inc. 62 Sunrise Senior Living, Inc. Tenet Healthcare Corporation Vanguard Health Systems, Inc. Wizzard Software Corporation Health Care Technology - 0.0% (a) Authentidate Holding Corporation Epocrates, Inc. HealthStream, Inc. iCAD, Inc. Quality Systems, Inc. Life Sciences Tools & Services - 0.4% Accelr8 Technology Corporation Affymetrix, Inc. Albany Molecular Research, Inc. Apricus Biosciences, Inc. Bioanalytical Systems, Inc. Complete Genomics, Inc. Compugen Ltd. Fluidigm Corporation Furiex Pharmaceuticals, Inc. Genetic Technologies Ltd. PURE Bioscience, Inc. QIAGEN N.V. Sequenom, Inc. Pharmaceuticals - 1.3% Acura Pharmaceuticals, Inc. Alexza Pharmaceuticals, Inc. Alimera Sciences, Inc. Ampio Pharmaceuticals, Inc. Aoxing Pharmaceutical Company, Inc. AVANIR Pharmaceuticals, Inc. - Class A Biodel, Inc. BioSante Pharmaceuticals, Inc. Biostar Pharmaceuticals, Inc. Cadence Pharmaceuticals, Inc. Cumberland Pharmaceuticals, Inc. DepoMed, Inc. 72 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Health Care - 7.5%(Continued) Pharmaceuticals - 1.3%(Continued) Echo Therapeutics, Inc. $ Emisphere Technologies, Inc. Endocyte, Inc. IntelliPharmaCeutics International, Inc. K-V Pharmaceutical Company - Class A Lannett Company, Inc. MAP Pharmaceuticals, Inc. Medicines Company (The) Nektar Therapeutics Oculus Innovative Sciences, Inc. Optimer Pharmaceuticals, Inc. Pain Therapeutics, Inc. POZEN, Inc. Repros Therapeutics, Inc. Sagent Pharmaceuticals, Inc. Salix Pharmaceuticals Ltd. Skystar Bio-Pharmaceutical Company Ltd. Somaxon Pharmaceuticals, Inc. Transcept Pharmaceuticals, Inc. VIVUS, Inc. Industrials - 8.4% Aerospace & Defense - 0.5% AeroVironment, Inc. American Science & Engineering, Inc. Arotech Corporation Ascent Solar Technologies, Inc. Ceradyne, Inc. Exelis, Inc. GenCorp, Inc. KEYW Holding Corporation (The) Kratos Defense & Security Solutions, Inc. National Presto Industries, Inc. Orbital Sciences Corporation Spirit Aerosystems Holdings, Inc. - Class A Air Freight & Logistics - 0.1% Echo Global Logistics, Inc. Forward Air Corporation Pacer International, Inc. XPO Logistics, Inc. Airlines - 0.3% Allegiant Travel Company AMR Corporation Pinnacle Airlines Corporation Republic Airways Holdings, Inc. SkyWest, Inc. Southwest Airlines Company 20 73 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Industrials - 8.4%(Continued) Building Products - 0.4% AAON, Inc. $ Apogee Enterprises, Inc. Armstrong World Industries, Inc. Builders FirstSource, Inc. Gilbraltar Industries, Inc. Insteel Industries, Inc. Masco Corporation Trex Company, Inc. U.S. Home Systems, Inc. Universal Forest Products, Inc. Commercial Services & Supplies - 1.8% A.T. Cross Company - Class A American Reprographics Company Asta Funding, Inc. Cenveo, Inc. Covanta Holding Corporation Deluxe Corporation EnergySolutions, Inc. EnerNOC, Inc. Ennis, Inc. Heritage-Crystal Clean, Inc. Herman Miller, Inc. Industrial Services of America, Inc. InnerWorkings, Inc. Knoll, Inc. McGrath RentCorp Mobile Mini, Inc. Pitney Bowes, Inc. Portfolio Recovery Associates, Inc. Quad/Graphics, Inc. - Class A R.R. Donnelley & Sons Company RINO International Corporation Standard Parking Corporation Swisher Hygiene, Inc. United Stationers, Inc. Construction & Engineering - 0.4% Aecon Group, Inc. Aegion Corporation Churchill Corporation (The) - Class A Furmanite Corporation Granite Construction, Inc. Great Lakes Dredge & Dock Company India Globalization Capital, Inc. MasTec, Inc. Sterling Construction Company, Inc. 5 50 Electrical Equipment - 0.9% A123 Systems, Inc. Active Power, Inc. 74 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Industrials - 8.4%(Continued) Electrical Equipment - 0.9%(Continued) Advanced Battery Technologies, Inc. $ Altair Nanotechnologies, Inc. American Superconductor Corporation AMETEK, Inc. 1 15 Babcock & Wilcox Company Beacon Power Corporation Broadwind Energy, Inc. Capstone Turbine Corporation China BAK Battery, Inc. China Electric Motor, Inc. China Technology Development Group Corporation Digital Power Corporation ECOtality, Inc. Encore Wire Corporation Franklin Electric Company, Inc. Fushi Copperweld, Inc. General Cable Corporation Hoku Corporation Hydrogenics Corporation Lihua International, Inc. Medis Technologies Ltd. 69 New Energy Systems Group Ocean Power Technologies, Inc. Plug Power, Inc. Polypore International, Inc. PowerSecure International, Inc. Satcon Technology Corporation Ultralife Corporation Valence Technology, Inc. Westinghouse Solar, Inc. ZBB Energy Corporation Machinery - 1.9% Albany International Corporation - Class A Art's-Way Manufacturing Company, Inc. Blount International, Inc. Briggs & Stratton Corporation China Valves Technology, Inc. (b) Cleantech Solutions International, Inc. Colfax Corporation Douglas Dynamics, Inc. Energy Recovery, Inc. EnPro Industries, Inc. FreightCar America, Inc. Graham Corporation IDEX Corporation 26 Manitowoc Company, Inc. (The) Meritor, Inc. Miller Industries, Inc. Navistar International Corporation RBC Bearings, Inc. 75 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Industrials - 8.4%(Continued) Machinery - 1.9%(Continued) SmartHeat, Inc. (b) $ Sun Hydraulics Corporation Tecumseh Products Company - Class A Titan International, Inc. Toromont Industries Ltd. Twin Disc, Inc. Wabash National Corporation Watts Water Technologies, Inc. - Class A Westport Innovations, Inc. Marine - 0.2% Baltic Trading Ltd. Diana Containerships, Inc. Eagle Bulk Shipping, Inc. Excel Maritime Carriers Ltd. FreeSeas, Inc. 80 Genco Shipping & Trading Ltd. International Shipholding Corporation Kirby Corporation Seaspan Corporation Professional Services - 0.5% Advisory Board Company (The) CBIZ, Inc. FTI Consulting, Inc. Hill International, Inc. Hudson Global, Inc. Huron Consulting Group, Inc. Innovaro, Inc. Insperity, Inc. Kelly Services, Inc. - Class A Lightbridge Corporation Nielsen Holdings N.V. Odyssey Marine Exploration, Inc. Pendrell Corporation Spherix, Inc. Thomas Group, Inc. (b) 3 Volt Information Sciences, Inc. VSE Corporation Road & Rail - 0.3% Dollar Thrifty Automotive Group, Inc. 72 Knight Transportation, Inc. Student Transportation, Inc. YRC Worldwide, Inc. Zipcar, Inc. Trading Companies & Distributors - 1.1% Air Lease Corporation Ampal-American Israel Corporation - Class A Beacon Roofing Supply, Inc. 76 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Industrials - 8.4%(Continued) Trading Companies & Distributors - 1.1%(Continued) BlueLinx Holdings, Inc. $ China Armco Metals, Inc. Houston Wire & Cable Company Kaman Corporation Lawson Products, Inc. Rush Enterprises, Inc. - Class A Russel Metals, Inc. TAL International Group, Inc. Titan Machinery, Inc. United Rentals, Inc. Watsco, Inc. Transportation Infrastructure - 0.0% (a) Sino-Global Shipping America Ltd. Information Technology - 12.1% Communications Equipment - 1.3% Anaren, Inc. AudioCodes Ltd. Bel Fuse, Inc. - Class B Cogo Group, Inc. Comtech Telecommunications Corporation Digi International, Inc. EMCORE Corporation Extreme Networks, Inc. Finisar Corporation Infinera Corporation InterDigital, Inc. JDS Uniphase Corporation KVH Industries, Inc. 43 Loral Space & Communications, Inc. 12 Meru Networks, Inc. Netgear, Inc. Network Equipment Technologies, Inc. Oclaro, Inc. ParkerVision, Inc. Polycom, Inc. Powerwave Technologies, Inc. Procera Networks, Inc. Qiao Xing Mobile Communication Company Ltd. RIT Technologies Ltd. Riverbed Technology, Inc. Telestone Technologies Corporation Ubiquiti Networks, Inc. ViaSat, Inc. Zoom Technologies, Inc. ZST Digital Networks, Inc. Computers & Peripherals - 1.1% 3D Systems Corporation Fusion-io, Inc. 77 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Information Technology - 12.1%(Continued) Computers & Peripherals - 1.1%(Continued) Hauppauge Digital, Inc. $ iGo, Inc. Imation Corporation Immersion Corporation Intermec, Inc. Lexmark International, Inc. - Class A Logitech International S.A. OCZ Technology Group, Inc. Rimage Corporation Silicon Graphics International Corporation Stratasys, Inc. Super Micro Computer, Inc. Synaptics, Inc. USA Technologies, Inc. Electronic Equipment, Instruments & Components - 1.3% Anixter International, Inc. Badger Meter, Inc. Checkpoint Systems, Inc. Clearfield, Inc. CTS Corporation Daktronics, Inc. Digital Ally, Inc. Document Security Systems, Inc. Dolby Laboratories, Inc. - Class A DTS, Inc. Echelon Corporation Electro Rent Corporation 6 FARO Technologies, Inc. 82 FEI Company GSI Group, Inc. Hollysys Automation Technologies Ltd. Insight Enterprises, Inc. IPG Photonics Corporation Magal Security Systems Ltd. Measurement Specialties, Inc. Mesa Laboratories, Inc. Methode Electronics, Inc. 49 Microvision, Inc. National Instruments Corporation Neonode, Inc. Park Electrochemical Corporation Pulse Electronics Corporation RadiSys Corporation RealD, Inc. Research Frontiers, Inc. Richardson Electronics Ltd. Rofin-Sinar Technologies, Inc. SinoHub, Inc. SMTC Corporation Superconductor Technologies, Inc. 78 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Information Technology - 12.1%(Continued) Electronic Equipment, Instruments & Components - 1.3%(Continued) SYNNEX Corporation $ Uni-Pixel, Inc. Universal Display Corporation Vishay Precision Group, Inc. Internet Software & Services - 2.8% Ancestry.com, Inc. Angie's List, Inc. Autobytel, Inc. Bankrate, Inc. Bazaarvoice, Inc. Carbonite, Inc. Constant Contact, Inc. Digital River, Inc. Envestnet, Inc. FriendFinder Networks, Inc. IAC/InterActiveCorporation Innodata, Inc. j2 Global, Inc. KIT digital, Inc. LiveDeal, Inc. Local.com Corporation LogMeIn, Inc. Marchex, Inc. - Class B Market Leader, Inc. MeetMe, Inc. Monster Worldwide, Inc. OpenTable, Inc. Phoenix New Media Ltd. - ADR Points International Ltd. Qihoo 360 Technology Company Ltd. - ADR QuinStreet, Inc. Rediff.com India Ltd. - ADR Remark Media, Inc. Renren, Inc. Sify Technologies Ltd. - ADR SPS Commerce, Inc. Support.com, Inc. Synacor, Inc. TechTarget, Inc. Travelzoo, Inc. United Online, Inc. Unwired Planet, Inc. Velti plc Vistaprint N.V. Vocus, Inc. XO Group, Inc. Yelp, Inc. Zillow, Inc. Zix Corporation 79 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Information Technology - 12.1%(Continued) IT Services - 0.5% Acorn Energy, Inc. $ Cass Information Systems, Inc. China Information Technology, Inc. 5 5 CIBER, Inc. CoreLogic, Inc. FleetCor Technologies, Inc. Heartland Payment Systems, Inc. 65 Higher One Holdings, Inc. Jack Henry & Associates, Inc. Mattersight Corporation NCI, Inc. - Class A ServiceSource International, Inc. Total System Services, Inc. VeriFone Systems, Inc. Wright Express Corporation Yucheng Technologies Ltd. Zanett, Inc. (b) Semiconductors & Semiconductor Equipment - 2.6% Aixtron SE - ADR Amkor Technology, Inc. Applied Micro Circuits Corporation AuthenTec, Inc. Cabot Microelectronics Corporation Camtek Ltd. Canadian Solar, Inc. Cavium, Inc. CEVA, Inc. Cree, Inc. CSR plc 1 20 CVD Equipment Corporation Cymer, Inc. Cypress Semiconductor Corporation DayStar Technologies, Inc. Diodes, Inc. Energy Conversion Devices, Inc. Evergreen Solar, Inc. (b) EZchip Semiconductor Ltd. First Solar, Inc. FormFactor, Inc. Freescale Semiconductor Ltd. 11 GSI Technology, Inc. Hittite Microwave Corporation Ikanos Communications, Inc. Integrated Silicon Solution, Inc. International Rectifier Corporation Intersil Corporation - Class A JinkoSolar Holding Company Ltd. - ADR Kopin Corporation Lattice Semiconductor Corporation LDK Solar Company Ltd. 80 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Information Technology - 12.1%(Continued) Semiconductors & Semiconductor Equipment - 2.6%(Continued) MEMC Electronic Materials, Inc. $ MIPS Technologies, Inc. MoSys, Inc. Nanometrics, Inc. NVE Corporation Photronics, Inc. 87 PLX Technology, Inc. Rambus, Inc. Rubicon Technology, Inc. Rudolph Technologies, Inc. Semtech Corporation Sigma Designs, Inc. STR Holdings, Inc. Suntech Power Holdings Company Ltd. - ADR Tower Semiconductor Ltd. Transwitch Corporation Veeco Instruments, Inc. Vitesse Semiconductor Corporation Software - 2.5% Accelrys, Inc. ACI Worldwide, Inc. American Software, Inc. - Class A AsiaInfo-Linkage, Inc. Astea International, Inc. Augme Technologies, Inc. Blackbaud, Inc. BroadSoft, Inc. Cadence Design Systems, Inc. Callidus Software, Inc. China CGame, Inc. (b) China TransInfo Technology Corporation CyberDefender Corporation 33 Deltek, Inc. Ebix, Inc. Ellie Mae, Inc. Evergreen Energy, Inc. FalconStor Software, Inc. Glu Mobile, Inc. Interactive Intelligence Group, Inc. Jive Software, Inc. Macdonald, Dettwiler and Associates Ltd. Magic Software Enterprises Ltd. Majesco Entertainment Company MIND C.T.I. Ltd. Mitek Systems, Inc. Motricity, Inc. NetSuite, Inc. 16 OPNET Technologies, Inc. Progress Software Corporation Rosetta Stone, Inc. 81 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Information Technology - 12.1%(Continued) Software - 2.5%(Continued) Sky-Mobi Ltd. - ADR $ Synchronoss Technologies, Inc. Take-Two Interactive Software, Inc. TeleCommunication Systems, Inc. TeleNav, Inc. THQ, Inc. TigerLogic Corporation TiVo, Inc. Top Image Systems Ltd. Trunkbow International Holdings Ltd. Tyler Technologies, Inc. VirnetX Holding Corporation Vringo, Inc. Wave Systems Corporation - Class A Websense, Inc. Zygna, Inc. - Class A Materials - 3.7% Chemicals - 1.0% ADA-ES, Inc. Cereplast, Inc. China Agritech, Inc. China Gengsheng Minerals, Inc. China Green Agriculture, Inc. Clean Diesel Technologies, Inc. Ferro Corporation FutureFuel Corporation Gulf Resources, Inc. Hawkins, Inc. Intrepid Potash, Inc. KMG Chemicals, Inc. 68 Kronos Worldwide, Inc. OM Group, Inc. Scotts Miracle-Gro Company (The) - Class A Senomyx, Inc. Sensient Technologies Corporation ShengdaTech, Inc. Terra Nitrogen Company, L.P. Yongye International, Inc. Zoltek Companies, Inc. Containers & Packaging - 0.1% AEP Industries, Inc. 10 Ball Corporation Greif, Inc. - Class B Silgan Holdings, Inc. Metals & Mining - 2.2% A.M. Castle & Company AK Steel Holding Corporation Alderon Iron Ore Corporation 82 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Materials - 3.7%(Continued) Metals & Mining - 2.2%(Continued) Allied Nevada Gold Corporation $ AMCOL International Corporation Atlatsa Resources Corporation Augusta Resource Corporation Avalon Rare Metals, Inc. Belo Sun Mining Corporation CD International Enterprises, Inc. China Gerui Advanced Materials Group Ltd. China Natural Resources, Inc. China Precision Steel, Inc. China Shen Zhou Mining & Resources, Inc. Coeur d'Alene Mines Corporation Compass Minerals International, Inc. Crosshair Energy Corporation Eco Oro Minerals Corporation Energy Fuels, Inc. Exeter Resource Corporation General Moly, Inc. General Steel Holdings, Inc. Gold Reserve, Inc. Gold Resource Corporation Golden Minerals Company Golden Star Resources Ltd. Horsehead Holding Corporation Ivanhoe Mines Ltd. Kaiser Aluminum Corporation Kimber Resources, Inc. Materion Corporation McEwen Mining, Inc. Mesabi Trust Midway Gold Corporation Molycorp, Inc. Nevsun Resources Ltd. NGEx Resources, Inc. Noranda Income Fund North American Palladium Ltd. Olympic Steel, Inc. Orezone Gold Corporation Paramount Gold and Silver Corporation Polymet Mining Corporation Pretium Resources, Inc. Puda Coal, Inc. Qiao Xing Universal Resources, Inc. Quest Rare Minerals Ltd. Rare Element Resources Ltd. Revett Minerals, Inc. RTI International Metals, Inc. Seabridge Gold, Inc. Silver Bull Resources, Inc. SinoCoking Coal and Coke Chemical Industries, Inc. Southern Copper Corporation 83 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Materials - 3.7%(Continued) Metals & Mining - 2.2%(Continued) Tanzanian Royalty Exploration Corporation $ Titanium Metals Corporation United States Antimony Corporation Vista Gold Corporation Paper & Forest Products - 0.4% Canfor Corporation Deltic Timber Corporation Louisiana-Pacific Corporation Neenah Paper, Inc. Norbord, Inc. Orient Paper, Inc. P.H. Glatfelter Company Resolute Forest Products Telecommunication Services - 1.1% Diversified Telecommunication Services - 1.0% 8x8, Inc. Alaska Communications Systems Group, Inc. Cbeyond, Inc. CenturyLink, Inc. 16 Cincinnati Bell, Inc. Cogent Communications Group, Inc. Elephant Talk Communications, Inc. Fairpoint Communications, Inc. Frontier Communications Corporation Globalstar, Inc. Hawaiian Telcom Holdco, Inc. Iridium Communications, Inc. magicJack VocalTec Ltd. Radcom Ltd. Telecom Italia S.p.A. 72 Towerstream Corporation Wireless Telecommunication Services - 0.1% Leap Wireless International, Inc. NII Holdings, Inc. USA Mobility, Inc. Utilities - 0.9% Electric Utilities - 0.2% Empire District Electric Company (The) Exelon Corporation MGE Energy, Inc. NV Energy, Inc. Otter Tail Corporation Gas Utilities - 0.6% China Natural Gas, Inc. Ferrellgas Partners, L.P. Laclede Group, Inc. (The) 84 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) COMMON STOCKS - 62.3%(Continued) Shares Value Utilities - 0.9%(Continued) Gas Utilities - 0.6%(Continued) Northwest Natural Gas Company $ Piedmont Natural Gas Company, Inc. Suburban Propane Partners, L.P. UGI Corporation WGL Holdings, Inc. Independent Power Producers & Energy Traders - 0.0% (a) American DG Energy, Inc. Dynegy, Inc. NRG Energy, Inc. Ormat Technologies, Inc. U.S. Geothermal, Inc. Multi-Utilities - 0.1% CH Energy Group, Inc. MDU Resources Group, Inc. 58 SCANA Corporation Water Utilities - 0.0% (a) Artesian Resources Corporation - Class A Cadiz, Inc. Connecticut Water Service, Inc. Consolidated Water Company Ltd. Middlesex Water Company SJW Corporation Total Common Stocks(Proceeds $1,307,550,546) $ OTHER INVESTMENTS - 9.7% Shares Value Firsthand Technology Value Fund, Inc. $ iPath S&P id-Term Futures ETN iPath S&P hort-Term Futures ETN PIMCO Global StocksPLUS & Income Fund 48 SPDR S&P rust Vanguard S&P 500 ETF WisdomTree Earnings 500 Fund Total Other Investments(Proceeds $194,334,673) $ RIGHTS - 0.0% (a) Shares Value Hampton Roads Bankshares, Inc. (b) $ Motricity, Inc. Total Rights(Proceeds $111,199) $ 85 TFS MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Continued) WARRANTS - 0.0% (a) Shares Value American International Group, Inc. $ Magnum Hunter Resources Corporation (b) – Zion Oil & Gas, Inc. Total Warrants(Proceeds $14,295) $ Total Securities Sold Short - 72.0% (Proceeds $1,502,010,713) $ ADR - American Depositary Receipt. (a) Percentage rounds to less than 0.1%. (b) Securities fair valued under supervision of the Board of Trustees totaled $(641,683)at July 31, 2012, representing (0.0)% (a)of net assets (Note 1). See accompanying notes to Schedules of Investments. 86 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS July 31, 2012 (Unaudited) COMMON STOCKS - 95.7% Shares Value Consumer Discretionary - 13.6% Auto Components - 1.5% American Axle & Manufacturing Holdings, Inc. (a) $ Cooper Tire & Rubber Company Exide Technologies (a) Federal-Mogul Corporation (a) Goodyear Tire & Rubber Company (The) (a) Modine Manufacturing Company (a) Spartan Motors, Inc. Standard Motor Products, Inc. Tower International, Inc. (a) Visteon Corporation (a) Distributors - 0.4% Core-Mark Holding Company, Inc. Pool Corporation VOXX International Corporation (a) Diversified Consumer Services - 1.0% Ascent Capital Group, Inc. - Class A (a) Career Education Corporation (a) Carriage Services, Inc. Coinstar, Inc. (a) Collectors Universe, Inc. Grand Canyon Education, Inc. (a) Hillenbrand, Inc. Service Corporation International Steiner Leisure Ltd. (a) 92 Hotels, Restaurants & Leisure - 3.5% AFC Enterprises, Inc. (a) Benihana, Inc. BJ's Restaurants, Inc. (a) Bluegreen Corporation (a) Boyd Gaming Corporation (a) Bravo Brio Restaurant Group, Inc. (a) Carrols Restaurant Group, Inc. (a) CEC Entertainment, Inc. Domino's Pizza, Inc. Einstein Noah Restaurant Group, Inc. Fiesta Restaurant Group, Inc. (a) Interval Leisure Group, Inc. Isle of Capri Casinos, Inc. (a) 43 Jamba, Inc. (a) Luby's, Inc. (a) Marcus Corporation MTR Gaming Group, Inc. (a) Multimedia Games Holding Company, Inc. (a) Papa John's International, Inc. (a) Pinnacle Entertainment, Inc. (a) 87 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Consumer Discretionary - 13.6% (Continued) Hotels, Restaurants & Leisure - 3.5% (Continued) Premier Exhibitions, Inc. (a) $ Rick's Cabaret International, Inc. (a) Shuffle Master, Inc. (a) Sonic Corporation (a) Speedway Motorsports, Inc. Town Sports International Holdings, Inc. (a) Wendy's Company (The) Household Durables - 0.4% American Greetings Corporation - Class A Bassett Furniture Industries, Inc. Beazer Homes USA, Inc. (a) CSS Industries, Inc. 30 Tempur-Pedic International, Inc. (a) Tupperware Brands Corporation Internet & Catalog Retail - 0.2% 1-800-FLOWERS.COM, Inc. - Class A (a) Orbitz Worldwide, Inc. (a) Leisure Equipment & Products - 0.6% Black Diamond, Inc. (a) Johnson Outdoors, Inc. - Class A (a) LeapFrog Enterprises, Inc. (a) Steinway Musical Instruments, Inc. (a) Media - 2.1% Belo Corporation - Class A Carmike Cinemas, Inc. (a) Cinemark Holdings, Inc. Clear Channel Outdoor Holdings, Inc. (a) E.W. Scripps Company (The) - Class A (a) Global Sources Ltd. (a) John Wiley & Sons, Inc. - Class A Journal Communications, Inc. (a) LIN TV Corporation - Class A (a) Live Nation Entertainment, Inc. (a) Madison Square Garden Company (The) - Class A (a) MDC Partners, Inc. Scholastic Corporation Sinclair Broadcast Group, Inc. - Class A Multiline Retail - 0.1% Gordmans Stores, Inc. (a) Specialty Retail - 3.0% Aaron's, Inc. America's Car-Mart, Inc. (a) 88 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Consumer Discretionary - 13.6% (Continued) Specialty Retail - 3.0% (Continued) Ascena Retail Group, Inc. (a) $ bebe stores, inc. Big 5 Sporting Goods Corporation Brown Shoe Company, Inc. Cato Corporation (The) - Class A Chico's FAS, Inc. Citi Trends, Inc. (a) Collective Brands, Inc. (a) Destination Maternity Corporation Genesco, Inc. (a) hhgregg, Inc. (a) Hibbett Sports, Inc. (a) Kirkland's, Inc. (a) MarineMax, Inc. (a) New York & Company, Inc. (a) OfficeMax, Inc. (a) Shoe Carnival, Inc. Stein Mart, Inc. (a) 67 West Marine, Inc. (a) Winmark Corporation Textiles, Apparel & Luxury Goods - 0.8% Carter's, Inc. (a) Kenneth Cole Productions, Inc. (a) Movado Group, Inc. 86 Oxford Industries, Inc. Perry Ellis International, Inc. (a) Unifi, Inc. (a) Warnaco Group, Inc. (The) (a) Consumer Staples - 2.6% Beverages - 0.0% (b) Coca-Cola Bottling Company Consolidated 9 Food & Staples Retailing - 0.4% Ingles Markets, Inc. - Class A Pantry, Inc. (The) (a) PriceSmart, Inc. Spartan Stores, Inc. 93 Village Super Market, Inc. - Class A Food Products - 1.5% Alico, Inc. Darling International, Inc. (a) Dean Foods Company (a) J & J Snack Foods Corporation John B. Sanfilippo & Son, Inc. (a) Omega Protein Corporation (a) 89 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Consumer Staples - 2.6% (Continued) Food Products - 1.5% (Continued) Pilgrim's Pride Corporation (a) $ Sanderson Farms, Inc. Seneca Foods Corporation - Class A (a) 82 Smithfield Foods, Inc. (a) Westway Group, Inc. (a) Household Products - 0.1% Harbinger Group, Inc. (a) Personal Products - 0.4% Inter Parfums, Inc. Nutraceutical International Corporation (a) Prestige Brands Holdings, Inc. (a) Revlon, Inc. (a) Tobacco - 0.2% Universal Corporation Energy - 6.3% Energy Equipment & Services - 2.5% Atwood Oceanics, Inc. (a) Basic Energy Services, Inc. (a) Dawson Geophysical Company (a) Global Geophysical Services, Inc. (a) Gulfmark Offshore, Inc. - Class A (a) Key Energy Services, Inc. (a) McDermott International, Inc. (a) Mitcham Industries, Inc. (a) Pioneer Energy Services Corporation (a) RigNet, Inc. (a) SEACOR Holdings, Inc. (a) TGC Industries, Inc. (a) Union Drilling, Inc. (a) Unit Corporation (a) Vantage Drilling Company (a) Oil, Gas & Consumable Fuels - 3.8% Adams Resources & Energy, Inc. Alon USA Energy, Inc. Approach Resources, Inc. (a) Bill Barrett Corporation (a) Callon Petroleum Company (a) Cheniere Energy, Inc. (a) Crimson Exploration, Inc. (a) CVR Energy, Inc. (a) Delek US Holdings, Inc. Energy Partners Ltd. (a) Evolution Petroleum Corporation (a) 90 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Energy - 6.3% (Continued) Oil, Gas & Consumable Fuels - 3.8% (Continued) GeoResources, Inc. (a) $ Gulfport Energy Corporation (a) Hallador Energy Company Kodiak Oil & Gas Corporation (a) Northern Oil and Gas, Inc. (a) Penn Virginia Corporation REX American Resources Corporation (a) Stone Energy Corporation (a) Synergy Resources Corporation (a) Teekay Corporation Warren Resources, Inc. (a) ZaZa Energy Corporation (a) Financials - 14.1% Capital Markets - 2.2% Apollo Investment Corporation Duff & Phelps Corporation E*TRADE Financial Corporation (a) Fifth Street Finance Corporation GAMCO Investors, Inc. - Class A 20 GFI Group, Inc. Gladstone Capital Corporation 74 Gladstone Investment Corporation Golub Capital BDC, Inc. Greenhill & Company, Inc. Horizon Technology Finance Corporation KCAP Financial, Inc. MCG Capital Corporation Medallion Financial Corporation New Mountain Finance Corporation NGP Capital Resources Company Prospect Capital Corporation THL Credit, Inc. U.S. Global Investors, Inc. Walter Investment Management Corporation Commercial Banks - 2.6% 1st Source Corporation American National Bankshares, Inc. Bancorp, Inc. (The) (a) CapitalSource, Inc. Cardinal Financial Corporation Central Pacific Financial Corporation (a) CVB Financial Corporation Eagle Bancorp, Inc. (a) F.N.B. Corporation Financial Institutions, Inc. First BanCorp (Puerto Rico) (a) First California Financial Group, Inc. (a) 91 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Financials - 14.1% (Continued) Commercial Banks - 2.6% (Continued) First Financial Corporation 61 $ First Horizon National Corporation 1 2 First Interstate BancSystem, Inc. Fulton Financial Corporation German American Bancorp, Inc. Heritage Commerce Corporation (a) Home BancShares, Inc. Mercantile Bank Corporation (a) MetroCorp Bancshares, Inc. (a) OmniAmerican Bancorp, Inc. (a) Pacific Continental Corporation PacWest Bancorp Park Sterling Corporation (a) Popular, Inc. (a) Preferred Bank (a) Renasant Corporation SCBT Financial Corporation Southwest Bancorp, Inc. (a) State Bank Financial Corporation (a) SVB Financial Group (a) Synovus Financial Corporation TCF Financial Corporation United Community Banks, Inc. (a) Univest Corporation of Pennsylvania 17 Valley National Bancorp Virginia Commerce Bancorp (a) West Bancorporation, Inc. Wilshire Bancorp, Inc. (a) Consumer Finance - 0.6% Cash America International, Inc. Credit Acceptance Corporation (a) 30 DFC Global Corporation (a) EZCORP, Inc. - Class A (a) Nelnet, Inc. - Class A World Acceptance Corporation (a) Diversified Financial Services - 0.4% Asset Acceptance Capital Corporation (a) 60 CBOE Holdings, Inc. MarketAxess Holdings, Inc. Marlin Business Services Corporation PICO Holdings, Inc. (a) Insurance - 4.4% Allied World Assurance Company Holdings A.G. American Equity Investment Life Holding Company American National Insurance Company American Safety Insurance Holdings Ltd. (a) 92 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Financials - 14.1% (Continued) Insurance - 4.4% (Continued) AMERISAFE, Inc. (a) $ AmTrust Financial Services, Inc. Aspen Insurance Holdings Ltd. Assured Guaranty Ltd. Donegal Group, Inc. - Class A Endurance Specialty Holdings Ltd. 61 First American Financial Corporation Flagstone Reinsurance Holdings, S.A. Global Indemnity plc (a) Hanover Insurance Group, Inc. (The) Homeowners Choice, Inc. Horace Mann Educators Corporation Kansas City Life Insurance Company Kemper Corporation Maiden Holdings Ltd. Meadowbrook Insurance Group, Inc. Mercury General Corporation National Interstate Corporation Old Republic International Corporation OneBeacon Insurance Group Ltd. - Class A Presidential Life Corporation ProAssurance Corporation Safety Insurance Group, Inc. SeaBright Holdings, Inc. 32 StanCorp Financial Group, Inc. State Auto Financial Corporation Symetra Financial Corporation United Fire Group, Inc. Universal Insurance Holdings, Inc. Real Estate Investment Trusts (REIT) - 2.5% BioMed Realty Trust, Inc. Capstead Mortgage Corporation Chimera Investment Corporation CommonWealth REIT Education Realty Trust, Inc. Equity Lifestyle Properties, Inc. Government Properties Income Trust 21 Gramercy Capital Corporation (a) Hatteras Financial Corporation Hersha Hospitality Trust Hospitality Properties Trust Inland Real Estate Corporation MFA Financial, Inc. Mid-America Apartment Communities, Inc. Mission West Properties, Inc. National Health Investors, Inc. One Liberty Properties, Inc. Piedmont Office Realty Trust, Inc. - Class A 93 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Financials - 14.1% (Continued) Real Estate Investment Trusts (REIT) - 2.5% (Continued) Post Properties, Inc. $ Rouse Properties, Inc. Saul Centers, Inc. Sovran Self Storage, Inc. STAG Industrial, Inc. Sunstone Hotel Investors, Inc. (a) Tanger Factory Outlet Centers, Inc. Terreno Realty Corporation 35 Real Estate Management & Development - 0.2% Jones Lang LaSalle, Inc. Kennedy-Wilson Holdings, Inc. Thomas Properties Group, Inc. Thrifts & Mortgage Finance - 1.2% Bank Mutual Corporation Capitol Federal Financial, Inc. Doral Financial Corporation (a) Federal Agricultural Mortgage Corporation First Defiance Financial Corporation 48 Home Bancorp, Inc. (a) Meridian Interstate Bancorp, Inc. (a) Ocwen Financial Corporation (a) Rockville Financial, Inc. TFS Financial Corporation (a) Tree.com, Inc. (a) United Financial Bancorp, Inc. 95 Washington Federal, Inc. WSFS Financial Corporation 29 Health Care - 17.0% Biotechnology - 2.5% Allos Therapeutics, Inc. (a) Amicus Therapeutics, Inc. (a) Anacor Pharmaceuticals, Inc. (a) Codexis, Inc. (a) Coronado Biosciences, Inc. (a) Dynavax Technologies Corporation (a) Emergent BioSolutions, Inc. (a) Isis Pharmaceuticals, Inc. (a) Maxygen, Inc. (a) Momenta Pharmaceuticals, Inc. (a) PDL BioPharma, Inc. Progenics Pharmaceuticals, Inc. (a) Repligen Corporation (a) Sangamo Biosciences, Inc. (a) Synageva BioPharma Corporation (a) Synergy Pharmaceuticals, Inc. (a) Threshold Pharmaceuticals, Inc. (a) 94 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Health Care - 17.0% (Continued) Biotechnology - 2.5% (Continued) Trius Therapeutics, Inc. (a) $ Health Care Equipment & Supplies - 3.8% Alere, Inc. (a) Analogic Corporation AngioDynamics, Inc. (a) Anika Therapeutics, Inc. (a) AtriCure, Inc. (a) Cantel Medical Corporation Cyberonics, Inc. (a) Cynosure, Inc. - Class A (a) DynaVox, Inc. (a) EnteroMedics, Inc. (a) Exactech, Inc. (a) GenMark Diagnostics, Inc. (a) Haemonetics Corporation (a) Hill-Rom Holdings, Inc. IRIS International, Inc. (a) Meridian Bioscience, Inc. Natus Medical, Inc. (a) NuVasive, Inc. (a) Palomar Medical Technologies, Inc. (a) Sirona Dental Systems, Inc. (a) Spectranetics Corporation (The) (a) Symmetry Medical, Inc. (a) Synergetics USA, Inc. (a) Teleflex, Inc. Thoratec Corporation (a) Young Innovations, Inc. Health Care Providers & Services - 7.4% Acadia Healthcare Company, Inc. (a) Accretive Health, Inc. (a) Air Methods Corporation (a) Almost Family, Inc. (a) 50 AmSurg Corporation (a) Assisted Living Concepts, Inc. - Class A Brookdale Senior Living, Inc. (a) Capital Senior Living Corporation (a) Chemed Corporation Community Health Systems, Inc. (a) Cross Country Healthcare, Inc. (a) Emeritus Corporation (a) Ensign Group, Inc. (The) Five Star Quality Care, Inc. (a) Hanger, Inc. (a) Health Management Associates, Inc. - Class A (a) Health Net, Inc. (a) HealthSouth Corporation (a) 95 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Health Care - 17.0% (Continued) Health Care Providers & Services - 7.4% (Continued) Healthways, Inc. (a) $ IntegraMed America, Inc. (a) Landauer, Inc. 48 LHC Group, Inc. (a) LifePoint Hospitals, Inc. (a) Magellan Health Services, Inc. (a) Metropolitan Health Networks, Inc. (a) MModal, Inc. (a) Molina Healthcare, Inc. (a) National Research Corporation 64 Owens & Minor, Inc. PharMerica Corporation (a) Providence Service Corporation (The) (a) RadNet, Inc. (a) Select Medical Holdings Corporation (a) Sun Healthcare Group, Inc. (a) Team Health Holdings, Inc. (a) Triple-S Management Corporation (a) U.S. Physical Therapy, Inc. Universal American Corporation (a) Vanguard Health Systems, Inc. (a) WellCare Health Plans, Inc. (a) Health Care Technology - 0.5% Allscripts Healthcare Solutions, Inc. (a) athenahealth, Inc. (a) Life Sciences Tools & Services - 1.7% BioDelivery Sciences International, Inc. (a) Bruker Corporation (a) Cambrex Corporation (a) Charles River Laboratories International, Inc. (a) Covance, Inc. (a) MEDTOX Scientific, Inc. (a) PerkinElmer, Inc. Techne Corporation Pharmaceuticals - 1.1% Akorn, Inc. (a) Hi-Tech Pharmacal Company, Inc. (a) Omeros Corporation (a) 76 Par Pharmaceutical Companies, Inc. (a) Pernix Therapeutics Holdings, Inc. (a) Questcor Pharmaceuticals, Inc. (a) Sagent Pharmaceuticals, Inc. (a) Santarus, Inc. (a) Sucampo Pharmaceuticals, Inc. (a) 96 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Health Care - 17.0% (Continued) Pharmaceuticals - 1.1% (Continued) Zogenix, Inc. (a) $ Industrials - 16.9% Aerospace & Defense - 2.2% AAR Corporation Alliant Techsystems, Inc. API Technologies Corporation (a) Astronics Corporation (a) Cubic Corporation Curtiss-Wright Corporation DigitalGlobe, Inc. (a) Exelis, Inc. GeoEye, Inc. (a) HEICO Corporation LMI Aerospace, Inc. (a) Teledyne Technologies, Inc. (a) Air Freight & Logistics - 0.7% Air Transport Services Group, Inc. (a) Hub Group, Inc. - Class A (a) Park-Ohio Holdings Corporation (a) UTi Worldwide, Inc. Airlines - 1.4% Alaska Air Group, Inc. (a) Allegiant Travel Company (a) 97 Hawaiian Holdings, Inc. (a) JetBlue Airways Corporation (a) US Airways Group, Inc. (a) Building Products - 0.6% Ameresco, Inc. - Class A (a) American Woodmark Corporation (a) Apogee Enterprises, Inc. Griffon Corporation NCI Building Systems, Inc. (a) Nortek, Inc. (a) 88 Owens Corning, Inc. (a) 58 Patrick Industries, Inc. (a) 27 Simpson Manufacturing Company, Inc. Commercial Services & Supplies - 0.8% Acorn Energy, Inc. Brink's Company (The) Casella Waste Systems, Inc. (a) CompX International, Inc. 96 G&K Services, Inc. 48 Intersections, Inc. 97 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Industrials - 16.9% (Continued) Commercial Services & Supplies - 0.8% (Continued) KAR Auction Services, Inc. (a) $ NL Industries, Inc. Rollins, Inc. Steelcase, Inc. - Class A UniFirst Corporation Viad Corp Construction & Engineering - 0.9% AECOM Technology Corporation (a) Argan, Inc. Northwest Pipe Company (a) Pike Electric Corporation (a) Primoris Services Corporation Shaw Group, Inc. (The) (a) Sterling Construction Company, Inc. (a) URS Corporation Electrical Equipment - 0.6% AZZ, Inc. Coleman Cable, Inc. EnerSys (a) Generac Holdings, Inc. Powell Industries, Inc. (a) Industrial Conglomerates - 0.3% Raven Industries, Inc. Machinery - 4.0% Alamo Group, Inc. Altra Holdings, Inc. American Railcar Industries, Inc. (a) Ampco-Pittsburgh Corporation Crane Company Federal Signal Corporation (a) Flow International Corporation (a) FreightCar America, Inc. Graco, Inc. Greenbrier Companies, Inc. (The) (a) Harsco Corporation ITT Corporation John Bean Technologies Corporation Mueller Industries, Inc. Mueller Water Products, Inc. - Class A Oshkosh Corporation (a) Sauer-Danfoss, Inc. Terex Corporation (a) Titan International, Inc. Toro Company (The) 98 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Industrials - 16.9% (Continued) Machinery - 4.0% (Continued) Trinity Industries, Inc. $ Xerium Technologies, Inc. (a) Professional Services - 1.1% Acacia Research Corporation (a) Barrett Business Services, Inc. 93 CDI Corporation Corporate Executive Board Company (The) Exponent, Inc. (a) 33 GP Strategies Corporation (a) Heidrick & Struggles International, Inc. Korn/Ferry International (a) Manpower, Inc. Mistras Group, Inc. (a) On Assignment, Inc. (a) Resources Connection, Inc. RPX Corporation (a) VSE Corporation 7 Road & Rail - 3.0% AMERCO Avis Budget Group, Inc. (a) Celadon Group, Inc. Con-way, Inc. Landstar System, Inc. Marten Transport Ltd. Old Dominion Freight Line, Inc. (a) RailAmerica, Inc. (a) Roadrunner Transportation Systems, Inc. (a) Ryder System, Inc. Saia, Inc. (a) Swift Transportation Company (a) Werner Enterprises, Inc. Trading Companies & Distributors - 1.3% Aceto Corporation Aircastle Ltd. CAI International, Inc. (a) DXP Enterprises, Inc. (a) H&E Equipment Services, Inc. (a) Interline Brands, Inc. (a) SeaCube Container Leasing Ltd. TAL International Group, Inc. Information Technology - 15.8% Communications Equipment - 2.8% Acme Packet, Inc. (a) Aruba Networks, Inc. (a) 99 TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Information Technology - 15.8% (Continued) Communications Equipment - 2.8% (Continued) Bel Fuse, Inc. - Class B 12 $ Black Box Corporation Brocade Communications Systems, Inc. (a) Calix, Inc. (a) CIENA Corporation (a) EchoStar Corporation - Class A (a) Emulex Corporation (a) Globecomm Systems, Inc. (a) Harmonic, Inc. (a) Ixia (a) Loral Space & Communications, Inc. Oplink Communications, Inc. (a) PCTEL, Inc. ShoreTel, Inc. (a) Sonus Networks, Inc. (a) Symmetricom, Inc. (a) Tellabs, Inc. TESSCO Technologies, Inc. 20 Computers & Peripherals - 0.7% Avid Technology, Inc. (a) Diebold, Inc. Lexmark International, Inc. - Class A Quantum Corporation (a) STEC, Inc. (a) Xyratex Ltd. 97 Electronic Equipment, Instruments & Components - 1.8% Aeroflex Holding Corporation (a) Agilysys, Inc. (a) AVX Corporation Checkpoint Systems, Inc. (a) CTS Corporation Daktronics, Inc. DTS, Inc. (a) 43 LeCroy Corporation (a) Littelfuse, Inc. Mesa Laboratories, Inc. Methode Electronics, Inc. MTS Systems Corporation Newport Corporation (a) PC Connection, Inc. Plexus Corporation (a) Power-One, Inc. (a) Rogers Corporation (a) Sanmina-SCI Corporation (a) ScanSource, Inc. (a) Viasystems Group, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Information Technology - 15.8% (Continued) Internet Software & Services - 2.2% AOL, Inc. (a) $ CoStar Group, Inc. (a) Innodata, Inc. (a) IntraLinks Holdings, Inc. (a) iPass, Inc. (a) Liquidity Services, Inc. (a) LivePerson, Inc. (a) Move, Inc. (a) Perficient, Inc. (a) Responsys, Inc. (a) SciQuest, Inc. (a) SPS Commerce, Inc. (a) Stamps.com, Inc. (a) TechTarget, Inc. (a) ValueClick, Inc. (a) Web.com Group, Inc. (a) XO Group, Inc. (a) IT Services - 3.2% Acxiom Corporation (a) Broadridge Financial Solutions, Inc. CoreLogic, Inc. (a) CSG Systems International, Inc. (a) DST Systems, Inc. ExlService Holdings, Inc. (a) Global Cash Access Holdings, Inc. (a) Hackett Group, Inc. (The) (a) Heartland Payment Systems, Inc. iGATE Corporation (a) Lender Processing Services, Inc. Mantech International Corporation - Class A MAXIMUS, Inc. MoneyGram International, Inc. (a) Syntel, Inc. TeleTech Holdings, Inc. (a) TNS, Inc. (a) Unisys Corporation (a) Virtusa Corporation (a) 50 Office Electronics - 0.3% Zebra Technologies Corporation - Class A (a) Semiconductors & Semiconductor Equipment - 3.2% Advanced Energy Industries, Inc. (a) Alpha & Omega Semiconductor Ltd. (a) Atmel Corporation (a) AuthenTec, Inc. (a) Entegris, Inc. (a) Entropic Communications, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Information Technology - 15.8% (Continued) Semiconductors & Semiconductor Equipment - 3.2% (Continued) Exar Corporation (a) $ Fairchild Semiconductor International, Inc. (a) Freescale Semiconductor Ltd. (a) FSI International, Inc. (a) GT Advanced Technologies, Inc. (a) Integrated Silicon Solution, Inc. (a) Kopin Corporation (a) Mattson Technology, Inc. (a) Microsemi Corporation (a) OmniVision Technologies, Inc. (a) Pericom Semiconductor Corporation (a) PLX Technology, Inc. (a) Standard Microsystems Corporation (a) Supertex, Inc. (a) TriQuint Semiconductor, Inc. (a) Ultra Clean Holdings, Inc. (a) Ultratech, Inc. (a) Software - 1.6% Accelrys, Inc. (a) American Software, Inc. - Class A Aspen Technology, Inc. (a) Compuware Corporation (a) Digimarc Corporation 22 ePlus, inc. (a) Kenexa Corporation (a) Majesco Entertainment Company (a) 1 2 Mentor Graphics Corporation (a) Monotype Imaging Holdings, Inc. (a) NetScout Systems, Inc. (a) Pervasive Software, Inc. (a) RealD, Inc. (a) Rovi Corporation (a) SeaChange International, Inc. (a) 76 Solera Holdings, Inc. SS&C Technologies Holdings, Inc. (a) TeleCommunication Systems, Inc. (a) Verint Systems, Inc. (a) Materials - 6.6% Chemicals - 1.7% Arabian American Development Company (a) Cabot Corporation Ferro Corporation (a) Flotek Industries, Inc. (a) Hawkins, Inc. Innospec, Inc. (a) LSB Industries, Inc. (a) Minerals Technologies, Inc. TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Materials - 6.6% (Continued) Chemicals - 1.7% (Continued) Olin Corporation $ PolyOne Corporation Quaker Chemical Corporation Spartech Corporation (a) Stepan Company Valspar Corporation (The) 37 W.R. Grace & Company (a) 28 Construction Materials - 0.1% Headwaters, Inc. (a) Containers & Packaging - 0.8% AEP Industries, Inc. (a) Boise, Inc. Graphic Packaging Holding Company (a) Greif, Inc. - Class A UFP Technologies, Inc. (a) Metals & Mining - 3.0% Allegheny Technologies, Inc. Carpenter Technology Corporation Commercial Metals Company Gold Reserve, Inc. (a) Golden Star Resources Ltd. (a) Kaiser Aluminum Corporation Noranda Aluminum Holding Corporation Revett Minerals, Inc. (a) Schnitzer Steel Industries, Inc. - Class A Steel Dynamics, Inc. SunCoke Energy, Inc. (a) Tahoe Resources, Inc. (a) United States Steel Corporation Paper & Forest Products - 1.0% Buckeye Technologies, Inc. Clearwater Paper Corporation (a) Domtar Corporation KapStone Paper and Packaging Corporation (a) Schweitzer-Mauduit International, Inc. Wausau Paper Corporation Telecommunication Services - 1.9% Diversified Telecommunication Services - 0.7% 8x8, Inc. (a) Hawaiian Telcom Holdco, Inc. (a) IDT Corporation - Class B Lumos Networks Corporation Neutral Tandem, Inc. (a) TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 95.7% (Continued) Shares Value Telecommunication Services - 1.9% (Continued) Diversified Telecommunication Services - 0.7% (Continued) Premiere Global Services, Inc. (a) $ Vonage Holdings Corporation (a) Wireless Telecommunication Services - 1.2% Boingo Wireless, Inc. (a) MetroPCS Communications, Inc. (a) NTELOS Holdings Corporation Telephone and Data Systems, Inc. Utilities - 0.9% Electric Utilities - 0.5% El Paso Electric Company Hawaiian Electric Industries, Inc. PNM Resources, Inc. UNS Energy Corporation Gas Utilities - 0.0% (b) Chesapeake Utilities Corporation Independent Power Producers & Energy Traders - 0.1% Genie Energy Ltd. - Class B Multi-Utilities - 0.1% Vectren Corporation Water Utilities - 0.2% California Water Service Group York Water Company Total Common Stocks(Cost$44,722,845) $ OTHER INVESTMENTS - 0.0% (b) Shares Value Firsthand Technology Value Fund, Inc. (a) (Cost $3,201) $ TFS SMALL CAP FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 0.8% Shares Value UMB Money Market Fiduciary, 0.01% (c) (Cost $360,576) $ Total Investments at Value - 96.5% (Cost $45,086,622) $ Other Assets in Excess of Liabilities-3.5% Net Assets - 100.0% $ (a) Non-income producing security. (b) Percentage rounds to less than 0.1%. (c) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2012. See accompanying notes to Schedules of Investments. TFS HEDGED FUTURES FUND SCHEDULE OF INVESTMENTS July 31, 2012 (Unaudited) U.S. TREASURY OBLIGATIONS (a) - 24.7% Par Value Value U.S. Treasury Bills, 0.085%, due 10/18/2012 $ $ 0.100%, due 11/15/2012 0.110%, due 12/06/2012 Total U.S. Treasury Obligations(Cost$17,495,112) $ MONEY MARKET FUNDS - 59.3% Shares Value BlackRock Liquidity Funds TempFund Portfolio - Institutional Class, 0.15% (b) $ Fidelity Institutional Money Market Portfolio - Class I,0.18% (b) Goldman Sachs Financial Square Money Market Fund- Institutional Class, 0.16% (b) PIMCO Money Market Fund - Institutional Class, 0.05% (b) Vanguard Prime Money Market Fund - Investor Shares,0.05% (b) Total Money Market Funds(Cost$42,005,774) $ Total Investments at Value - 84.0% (Cost $59,500,886) $ Other Assets in Excess of Liabilities-16.0% (c) Net Assets - 100.0% $ (a) Rate shown is the annualized yield at time of purchase, not a coupon rate. (b) Variable rate security.The rate shown is the 7-day effective yield as of July 31, 2012. (c) Includes cash held as margin deposits for futures contracts. See accompanying notes to Schedules of Investments. TFS HEDGED FUTURES FUND SCHEDULE OF FUTURES CONTRACTS July 31, 2012 (Unaudited) FUTURES CONTRACTS Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) COMMODITY FUTURES Cocoa Future 09/13/2012 13 $ $ Corn Future 09/14/2012 31 Corn Future 12/14/2012 11 Crude Oil Future 08/16/2012 7 Gas Oil Future 08/10/2012 3 Gold Future 12/27/2012 13 Lean Hogs Future 08/14/2012 31 ) Lean Hogs Future 10/12/2012 8 ) Palladium Future 09/26/2012 23 Platinum Future 10/29/2012 12 ) Soybean Future 11/14/2012 64 Soybean Meal Future 09/14/2012 82 Soybean Meal Future 12/14/2012 11 Soybean Oil Future 09/14/2012 5 Soybean Oil Future 12/14/2012 12 Sugar #11 Future 09/28/2012 38 Wheat Future 09/14/2012 8 ) Total Commodity Futures CURRENCY FUTURES Australian Dollar Future 09/17/2012 80 Canadian Dollar Future 09/18/2012 1 28 Mexican Peso Future 09/17/2012 Total Currency Futures Total Futures Contracts $ $ See accompanying notes to Schedules of Investments. TFS HEDGED FUTURES FUND SCHEDULE OF FUTURES CONTRACTS SOLD SHORT July 31, 2012 (Unaudited) FUTURES CONTRACTS SOLD SHORT Expiration Date Contracts Aggregate Market Value of Contracts Unrealized Appreciation (Depreciation) COMMODITY FUTURES Class III Milk Future 08/28/2012 47 $ $ Class III Milk Future 10/02/2012 37 Copper Future 09/26/2012 11 ) Cotton No. 2 Future 12/06/2012 28 Crude Oil Future 08/21/2012 27 ) Feeder Cattle Future 08/30/2012 65 Frozen Concentrate Orange Juice Future 09/10/2012 11 Heating Oil Future 08/31/2012 7 Live Cattle Future 08/21/2012 31 Live Cattle Future 10/31/2012 50 ) Lumber Future 09/14/2012 29 Natural Gas Future 08/29/2012 67 ) Silver Future 09/26/2012 2 ) Wheat Future 12/14/2012 5 Total Commodity Futures CURRENCY FUTURES British Pound Future 09/17/2012 18 ) Euro FX Future 09/17/2012 27 Japanese Yen Future 09/17/2012 19 ) Switzerland Franc Future 09/17/2012 41 Total Currency Futures INDEX FUTURES CBOE Volatility Index (VIX) Future 08/21/2012 CBOE Volatility Index (VIX) Future 09/18/2012 ) E-Mini S&P 500 Future 09/21/2012 ) Total Index Futures ) Total Futures Contracts Sold Short $ $ ) See accompanying notes to Schedules of Investments. TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS July 31, 2012 (Unaudited) 1. Securities valuation The portfolio securities of TFS Market Neutral Fund, TFS Small Cap Fund and TFS Hedged Futures Fund (the “Funds”) are valued as of the close of regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sale prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for long positions and at the closing ask price for short positions for that day.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the mean between the closing bid and ask prices as reported by NASDAQ.Futures contracts are generally valued at the last quoted sales price on the applicable valuation date.Futures contracts that trade on exchanges that close before 4:00 p.m. Eastern time are valued at the official settlement price of the primary exchange on which it is traded.Prices for these futures contracts are monitored by TFS Capital LLC (the Funds’ advisor) until 4:00 p.m. Eastern time to determine if fair valuation is required.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith under the supervision of the Board of Trustees of the TFS Capital Investment Trustand will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. The Funds’ investments and securities sold short have been categorized based upon a fair value hierarchy in accordance with the Financial Accounting Standards Board’s guidance on fair value measurement.The levels of the fair value hierarchy and their applicability to the Funds are described below: · Level 1 inputs utilize quoted prices (unadjusted) in active markets for identical assets or liabilities at the reporting date.Level 1 assets and liabilities may include common stocks, preferred stocks, closed-end, open-end and exchange-traded funds and notes, rights, warrants, futures contracts and cash equivalents. · Level 2 inputs utilize inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.Level 2 inputs may include quoted prices for similar assets and liabilities in active markets and quoted prices for identical or similar assets or liabilities that are not active.Assets and liabilities included in this category may include common stocks that trade infrequently or their trading has been temporarily halted, rights that are not traded on an exchange and corporate bonds with values that are based on prices provided by an independent pricing service that utilizes various “other significant observable inputs” including bid and ask quotations, prices of similar securities and interest rates, among other factors. · Level 3 inputs are unobservable inputs for the asset or liability and include situations where there is little, if any, market activity for the asset or liability.Assets and liabilities included in this category generally include common stocks and other securities that trade infrequently or their trading has been halted for an extended period of time. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement.The Funds’ assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment and considers factors specific to the asset or liability. TFS CAPITAL INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS (Continued) The availability of observable inputs can vary from product to product and is affected by a wide variety of factors, including, for example, the type of product, whether the product is new and not yet established in the marketplace, and other characteristics particular to the transaction.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised by the Funds in determining fair value is greatest for instruments categorized as Level 3. The following is a summary of the inputs used to value the Funds’ investments and securities sold short as of July 31, 2012: TFS Market Neutral Fund Level 1 Level 2 Level 3 Total Investments in Securities, Securities Sold Short and Money Market Funds: Common Stocks $ Common Stocks – Sold Short ) Other Investments - - Other Investments - Sold Short ) - - ) Rights – Sold Short ) ) - ) Warrants – Sold Short ) - - ) Corporate Bonds - - Money Market Funds - - Total $ $ ) $ ) $ TFS Small Cap Fund Level 1 Level 2 Level 3 Total Investments in Securities and Money Market Funds: Common Stocks $ $
